EXHIBIT 10.2


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN REDACTED PROVISIONS OF
THIS AGREEMENT AND, WHERE APPLICABLE, HAVE BEEN MARKED WITH AN ASTERISK (****)
TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE CONFIDENTIAL PORTION HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
CONSUMER BATTERY LICENSE AGREEMENT


Consumer Battery License Agreement effective as of OBC’s receipt of the initial
up-front payment (the “Effective Date”) by and between Ovonic Battery Company,
Inc., a corporation of Delaware having a place of business at 1707 Northwood,
Troy, Michigan 48084 (“OBC”) and SHENZHEN HIGH POWER TECH. CO., LTD., a
corporation of China, having its Head Office at Luoshan Industry Zone, Shanxia,
Pinghu, Shenzhen, People Republic of China (‘‘SHENZHEN HIGH POWER”)


WHEREAS, OBC has developed and continues to develop proprietary technology
relating to rechargeable nickel metal hydride battery systems and owns
intellectual property rights, including worldwide patents, patent applications
and know-how relating thereto;
 
WHEREAS, SHENZHEN HIGH POWER is a manufacturer of rechargeable batteries and has
developed and plans to sell rechargeable nickel metal hydride batteries;


WHEREAS, OBC desires to grant to SHENZHEN HIGH POWER and SHENZHEN HIGH POWER
desires to obtain from OBC a license under OBC’s intellectual property rights,
all subject to the terms and conditions herein set forth;


NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations herein undertaken, the parties hereto hereby agree as follows:
 

 
ARTICLE 1
DEFINITIONS
 



As used herein, the following terms shall, unless otherwise specifically noted,
have the meanings as set forth below.


1.1  “Licensed Patents” shall mean the worldwide patents and patent applications
filed thereupon as set forth in Appendix I attached hereto.
 
1.2  “Hydride Batteries” shall mean one or more rechargeable nickel metal
hydride electrochemical ceil(s) employed alone or in combination.
 
1.3  “Licensed Consumer Hydride Batteries” shall mean Hydride Batteries of all
types, shapes and configurations, for portable consumer applications, including
but not limited to cell phones, cameras, toys, power tools and computers, and
that embody or otherwise use the technologies described in the Licensed Patents.
The use of such Hydride Batteries for all vehicular applications (including two
or more wheeled vehicles and hybrid electric vehicles), whether for propulsion
or SLI (starting, lighting and ignition) applications, is specifically excluded.
 
1.4  “Net Selling Price” shall mean the gross invoice price received by SHENZHEN
HIGH POWER from third parties in arms-length transactions in the ordinary course
of business of Licensed Consumer Hydride Batteries as packed for shipment less
the following deductions:
 

--------------------------------------------------------------------------------


 
(a)  Trade or quantity discounts as well as bonuses and incentive allowances and
rebates granted to the customer.
 
(b)  Transportation, packing costs and insurance charges on shipments to
customers.
 
(c)  Sales, use, value added and similar taxes, customs and other duties, paid
on such sale by SHENZHEN HIGH POWER to any governmental agency (including the
17.5% tax paid in China on all goods).
 
(d)  Credits for Licensed Consumer Hydride Batteries returned by the customer.
 
Where Licensed Consumer Hydride Batteries are Otherwise Disposed Of, the Net
Selling Price thereof shall be deemed to be the average Net Selling Price billed
by SHENZHEN HIGH POWER or its Affiliates during the three month period preceding
the date the Licensed Consumer Hydride Batteries were Other Disposed Of.


1.5  “Otherwise Dispose Of” shall mean (a) the lease of, or (b) any sale,
transfer or possession or transfer of title to any third person for non-cash
consideration.
 
1.6  “Affiliate” of either party shall mean any entity which is owned or
controlled by such party through the ownership by such party of more than 50% of
the voting stock of such entity; provided, however, that in any country where
SHENZHEN HIGH POWER is not permitted by law to own more than 50% of the voting
stock of a local company, then such local company shall be deemed an Affiliate
for purpose of this Agreement if its business activities are substantially
controlled by SHENZHEN HIGH POWER.
 

 
ARTICLE 2 
LICENSE
 

 
2.1  OBC hereby grants to SHENZHEN HIGH POWER a royalty-bearing, non-exclusive
license under Licensed Patents to make Licensed Consumer Hydride Batteries in
the Peoples Republic of China and a royalty-bearing, non-exclusive worldwide
license under Licensed Patents to use, sell, have sold and Otherwise Dispose Of
Licensed Consumer Hydride Batteries.
 
 

 
ARTICLE 3  
PAYMENTS AND ROYALTIES
 

 
3.1  As an initial non-refundable payment for the licenses and rights herein
granted to SHENZHEN HIGH POWER under this Agreement, SHENZHEN HIGH POWER shall
pay to OBC the up-front fees, without subtraction or deduction of Chinese
withholding taxes, if any, pursuant to the schedule set forth in Appendix II
attached hereto.
 
3.2  In addition to the lump sum payment under Article 3.1 above, SHENZHEN HIGH
POWER shall pay to OBC non-refundable running royalties, also pursuant to the
schedule set forth in Appendix II hereto, of the Net Selling Price of the
Licensed Consumer Hydride Batteries sold or Otherwise Disposed Of by SHENZHEN
HIGH POWER and its Affiliates (either directly or through sales representatives
or agents) in any country of the world during the period commencing on the
Effective Date of this Agreement and ending upon the expiration of the last to
expire of the Licensed Patents.
 
2

--------------------------------------------------------------------------------


 
3.3  Notwithstanding that a Licensed Consumer Hydride Battery may be covered by
(i) the claims of one or more of the Licensed Patents or (ii) the claims of one
or more of the Licensed Patents in one or more countries throughout the world,
SHENZHEN HIGH POWER, in connection with the manufacture or sale of the Licensed
Consumer Hydride Batteries by SHENZHEN HIGH POWER, its successors or assigns
shall be obliged to pay a single royalty hereunder and only on the first sale of
such Licensed Consumer Hydride Batteries and not on any subsequent sale or
resale thereof and all end-users, distributors, customers, dealers, or suppliers
of SHENZHEN HIGH POWER, its successors or assigns of such Licensed Consumer
Hydride Batteries shall be licensed to use and/or sell the same.
 
3.4  All statements submitted and all payments made pursuant to Article 3.1 and
Article 3.2 herein shall be stated and made in U.S. legal tender at the selling
rate of authorized foreign exchange bankers in various individual countries
under the license for transfers to New York in U.S. dollars on the date on which
payments are made as required hereunder.
 

 
ARTICLE 4
PAYMENTS, REPORTS AND RECORDS
 

 
4.1  Within sixty (60) days after September 30 and March 31 during the term
hereof, unless no royalty is due hereunder, SHENZHEN HIGH POWER shall provide to
OBC a written statement setting forth the amount of the royalties which shall
become due and payable hereunder during such semi-annual period. Each such
statement shall set forth in reasonable detail the basis on which the amount of
such royalties shall have been determined, and shall be accompanied by payment
of royalties due.
 
4.2  SHENZHEN HIGH POWER shall maintain full and accurate accounts and records
of all data necessary for the preparation of the statements submitted and the
calculation of the royalties paid hereunder and shall retain such accounts and
records relating to each royalty payment made hereunder for a period of three
(3) years after the date of each such payment. Such accounts and records shall
be subject to audit from time to time during normal business hours at the
reasonable convenience of the parties hereto, but no more often than once during
each calendar year, by an independent auditor appointed by OBC and approved in
writing by SHENZHEN HIGH POWER in advance of such audit, which approval shall
not be unreasonably withheld. Copies of any audit report shall be provided to
SHENZHEN HIGH POWER. The details of the audit shall be held in confidence by
OBC.
 

 
 ARTICLE 5
TERM AND TERMINATION
 

 
5.1  The license shall take effect on the Effective Date of this Agreement and,
unless sooner terminated as provided herein, shall remain in effect until the
date of expiration, lapse or termination of enforceability of the last to
expire, lapse or termination of enforceability of the Licensed Patents, unless
terminated earlier by SHENZHEN HIGH POWER by 30 days prior written notice to
OBC.
 
3

--------------------------------------------------------------------------------


 
5.2  If either party shall be in material default of this Agreement and such
material default is not cured within ninety (90) days after the written notice
of such material default from the other party, then such other party shall have
the right to terminate this Agreement forthwith upon written notice to that
effect to the party in material default.
 

 
ARTICLE 6
CONFIDENTIALITY
 

 
6.1  All unpublished data, know-how and information in any form received by
either party from the other party hereunder including, without limitation,
information embodied in samples and in other non-documentary form, shall be
received and maintained in confidence by the receiving party and shall not be
disclosed to others without the prior written consent of the disclosing party or
used by the receiving party except in accordance with the licenses granted as
set forth herein. The foregoing obligations shall not apply to any data,
know-how and information which 1) is or becomes available from another source
such as, without limitation, a public source, other than as a consequence of a
breach of the obligations herein set forth or ii) has been or is independently
developed by the receiving party, or iii) within the knowledge or possession of
the receiving party before disclosure by the other party.
 

 
ARTICLE 7
NOTICES
 

 
7.1  All notices required or permitted to be given or made hereunder shall be in
writing and delivered personally or sent by pre-paid, certified or registered
air mail (or the functional equivalent in any foreign country), return receipt
requested, or by facsimile transmission to the intended recipient at its address
or facsimile number set out below. Any such notice shall deemed to have been
duly given immediately (if given or if made by confirmed facsimile), or three
days after mailing (if given or made by letter addressed to a location within
the country in which it is posted) or 14 days after mailing (if made or given by
letter addressed to a location outside the country in which it is posted), and
in proving same it shall be sufficient to show that the envelope containing the
same was duly addressed, stamped and posted, or that receipt of a facsimile was
confirmed by the recipient. The addresses facsimile numbers of the parties for
purposes of this Agreement are:
 
If to OBC, at:


Ovonic Battery Company, Inc.
1707 Northwood
Troy, Michigan 48084
(Attention: President)
Facsimile: (248) 280-1456
 
4

--------------------------------------------------------------------------------




If to SHENZHEN HIGH POWER, at:


SHENZHEN HIGH POWER TECH. CO., LTD.
Luoshan Industry Zone
Shanxia, Pinghu,
Shenzhen, Peoples Republic of China
(Attention: President)
Facsimile: 011 86 755 84651866
Telephone: 011 86 755 84652866


or to such other address as the party to receive such notice shall have
designated by written notice to the other party hereto.
 

 
ARTICLE 8
APPLICABLE LAW
 

 
8.1  This Agreement shall be governed and construed and the relations between
the parties determined in all respects by the laws of the United States and of
the State of Michigan.
 

 
ARTICLE 9  
ENTIRE AGREEMENT AND AMENDMENTS
 

 
9.1  This Agreement sets forth the entire understanding of the parties relating
to the subject matter hereof and cancels and supersedes all other agreements or
understandings relating to such subject matter. No amendment or modification of
this Agreement shall be valid or binding upon the parties unless made in writing
and signed on behalf of the parties by their respective duly authorized
representatives.
 

 
ARTICLE 10
ASSIGNMENT
 

 
10.1  Neither this Agreement nor any of the rights, duties or obligations hereof
shall be assignable by either party without the express prior written consent of
the other party.
 

 
ARTICLE 11
GENERAL TERMS AND CONDITIONS
 

 
11.1  Should any provision of this Agreement be declared unenforceable for any
reason or found contrary to any Government or State statute, said provision will
automatically cease to be a part of this Agreement without affecting any other
provision or obligation thereof.
 
11.2  The waiver of any breach or non-enforcement of any provision of this
Agreement shall not be construed to constitute a waiver of any other breach or
provision hereof.
 
11.3  Nothing contained herein shall constitute a license for either party to
utilize in the marketing of its products, the trademarks, tradenames, or
identifying code numbers of the other party.
 
5

--------------------------------------------------------------------------------


 

 
ARTICLE 12
FORCE MAJEURE
 

 
12.1  The parties hereto shall not be liable in any manner for failure or delay
in fulfillment of all or any part of this Agreement by reason, directly or
indirectly, of any causes or circumstances beyond their control, including Acts
of God, Governmental orders or restrictions, war, war-like conditions,
hostilities, sanctions, mobilization, embargo, detention, revolution, riot,
looting, strike, lockout, plague, or other epidemics, fire or flood.
 

 
ARTICLE 13
REPRESENTATIONS AND WARRANTIES
 

 
13.1  OBC represents and warrants that it has the right to grant the licenses
herein granted under the Licensed Patents, that it has the right to enter into
this Agreement and that there are no outstanding assignments, grants, licenses,
encumbrances, obligations or agreements, either written, oral or implied,
inconsistent with this Agreement.
 

 
ARTICLE 14
DISPUTE RESOLUTION
 

 
14.1  OBC and SHENZHEN HIGH POWER shall thoroughly explore all possibilities to
resolve amicably all disputes, controversies, or differences, which may arise
between the parties hereto. If despite the exercise of due diligence by both
parties, an amicable settlement cannot be reached, any controversy or claim
between or among the parties arising out of or relating to the Licensed Patents
or to this Agreement or any agreements or instruments relating hereto, or
delivered in connection herewith or the breach thereof and any claim based on or
arising from an alleged tort related to this Agreement, shall at the request of
either party be determined by arbitration.
 
The arbitration shall be conducted in accordance with the United States
Arbitration Act 9 U.S.C. Subsec. 1-16, notwithstanding any choice of law
provision in this Agreement and under the auspices and Commercial Arbitration
Rules of the London Court of International Arbitration (“LCIA”) then in effect
except where modified in this Agreement. The arbitration shall be held in
London, England, or another city selected by mutual written agreement of the
parties.


The matter will be resolved by a sole arbitrator selected by mutual agreement of
the parties hereto, or, If the parties cannot agree, by the LCIA; however, If
the value of any party’s claim exceeds an amount of $5,000,000, exclusive of
interest and attorney’s fees, it will be resolved by three (3) arbitrators. If
the matter is to be resolved by a sole arbitrator, she/he must have relevant
technical qualifications. In case of the three arbitrators, each side will
select one arbitrator and the third arbitrator will be selected by the LCIA and
will also have relevant technical qualifications.


The arbitrator(s) are empowered to award all damages otherwise available under
the terms of this Agreement. The arbitrators shall have the discretion to order
a pre-hearing exchange of information by the parties, including production of
requested documents, exchange of summaries of testimony and proposed witnesses,
and examination by deposition of parties. If disputes arise concerning these
requests, the arbitrator(s) shall have sole and complete discretion to determine
the disputes. In resolving the dispute and determining awards, the arbitrator(s)
shall give effect to the applicable law. The arbitrator(s) shall give effect to
statutes of limitation in determining any claim, and any controversy concerning
whether an issue is arbitratable shall be determined by the arbitrator(s). The
arbitrator(s) shall deliver a written opinion setting forth findings of fact and
the rationale for the decision. The section of this Agreement titled
Confidentiality shall apply to the arbitration proceeding, all evidence taken
and the opinion.


The award of such arbitration shall be final and binding upon the parties hereto
and may be executed in any court having a competent jurisdiction. All costs and
expenses in connection with the arbitration (other than fees of counsel) shall
be borne equally by the parties. In no event shall the arbitrator(s) award
punitive, exemplary or similar damages.
 
6

--------------------------------------------------------------------------------


 

 
ARTICLE 15  
MOST FAVORED TERMS
 

 
15.1  If, after the Effective Date hereof, OBC grants to any third party, a
license under Licensed Patents of the same or similar scope as the license
herein granted to make and sell Licensed Consumer Hydride Batteries at royalty
rates more favorable to such licensee than those set forth herein, OBC shall
give written notice to SHENZHEN HIGH POWER to that effect and such more
favorable royalty rates shall apply to SHENZHEN HIGH POWER hereunder effective
as of the date of such grant to such other party.
 

 
ARTICLE 16  
REPORTING OF SEMI-ANNUAL SALES
 

 
16.1  Concurrently with forwarding its running royalty reports to OBC, SHENZHEN
HIGH POWER shall also state the number of nickel metal hydride batteries it
produced, the number of nickel metal hydride batteries it sold and the safe
price of such sold batteries. Failure to provide all of the above information on
a semi-annual basis shall constitute a material breach of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 
SHENZHEN HIGH POWER TECH. CO., LTD.
 
OVONIC BATTERY COMPANY, INC.
      BY:  /s/ George
Pan                                                                
BY:  /s/ Stanford R. Ovshinsky                                         
Stanford R. Ovshinsky
      TITLE:
President                                                                     
TITLE: Chairman & Chief Executive Officer                           
DATE:   May 14, 2004                                              
 
DATE:                                                                               

 
7

--------------------------------------------------------------------------------


 
APPENDIX I


Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
2045.1 GBRI
 
96939571.4 07NO1996
 
EP0947013
 
30JA2002
BETA TO GAMMA PHASE CYCLEABLE
 
YOUNG ROSA
       
ELECTROCHEMICALLY ACTIVE
 
OVSHINSKY STANFORD R
       
NICKEL HYDROXIDE MATERIAL
 
XU LIWEI
                                   
2045.1 GERM
 
96939571.4 07NO1996
 
69618993.3
 
30JA2002
BETA TO GAMMA PHASE CYCLEABLE
 
YOUNG ROSA
       
ELECTROCHEMICALLY ACTIVE
 
OVSHINSKY STANFORD R
       
NICKEL HYDROXIDE MATERIAL
 
XU LIWEI
                                   
2045.1 KORS
 
703349/98 07NO1996
 
404797
 
28OC2003
BETA TO GAMMA PHASE CYCLEABLE
 
YOUNG ROSA
       
ELECTROCHEMICALLY ACTIVE
 
OVSHINSKY STANFORD R
       
NICKEL HYDROXIDE MATERIAL
 
XU LIWEI
                                   
2045.1 FRAN
 
96939571.4 07NO1996
 
EPO947013
 
30JA2002
BETA TO GAMMA PHASE CYCLEABLE
 
YOUNG ROSA
       
ELECTROCHEMICALLY ACTIVE
 
OVSHINSKY STANFORD R
       
NICKEL HYDROXIDE MATERIAL
 
XU LIWEI
                                   
2045.1 USA
 
08/554429 06NO1995
 
5905003
 
18MY1999
BETA TO GAMMA PHASE CYCLEABLE
 
YOUNG ROSA
       
ELECTROCHEMICALLY ACTIVE
 
OVSHINSKY STANFORD R
       
NICKEL HYDROXIDE MATERIAL
 
XU LIWEI
                                   
2052 USA
 
08/614779 08MR1996
 
6019955
 
01FE2000
ACTIVE NICKEL HYDROXIDE
 
OVSHINSKY STANFORD R
       
MATERIAL HAVING CONTROLLED
 
YOUNG ROSA
       
WATER CONTENT
 
XU LIWEI
           
KUMAR SURESH
                                   
2061 JAPA
 
2000-544843 20AP1999
       
IMPROVED HYDROGEN STORAGE
 
OVSHINSKY STANFORD R
       
ALLOYS AND METHODS AND
 
YOUNG ROSA
       
IMPROVED NICKEL METAL HYDRIDE
 
CHAO BENJAMIN
       
ELECTRODES AND BATTERIES USING
           
SAME
                                       
2061 USA
 
09/064543 22AP1998
 
6210498
 
03AP2001
IMPROVED HYDROGEN STORAGE
 
OVSHINSKY STANFORD R
       
ALLOYS AND METHODS AND
 
YOUNG ROSA
       
IMPROVED NICKEL METAL HYDRIDE
 
CHAO BENJAMIN
       
ELECTRODES AND BATTERIES USING
           
SAME
                                       
2062.1 USA
 
09/248502 09FE1999
       
METHOD AND APPARTUS FOR
 
GANZA NIKOLAI
       
CONTINUOUS SPIN MELT CASTING
 
IIJENKO EVGENY
       
OF MATERIALS
 
LOSITSKIY ANATOLY
           
LYBNIN VICTOR
           
MYASNIKOV VITALY
           
RODCHENKOV NIKOLAI
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
2066 TAIW
 
89109208 15MY2000
 
I227276
 
01FE2005
ELECTROCHEMICALLY STABILIZED
 
OVSHINSKY STANFORD R
       
CaNi5 ALLOYS AND ELECTRODES
 
YOUNG ROSA T
                                   
2066 USA
 
09/314380 19MY1999
 
6524745
 
25FE2003
ELECTROCHEMICALLY STABILIZED
 
OVSHINSKY STANFORD R
       
CaNi5 ALLOYS AND ELECTRODES
 
YOUNG ROSA T
                                   
2070 CANA
 
2416704 17JL2001
       
ELECTROCHEMICAL HYDROGEN
 
TING JASON
       
STORAGE ALLOYS FOR NICKEL
 
HABEL ULRIKE
       
METAL HYDRIDE BATTERIES, FUEL
 
PERETTI MICHAEL W
       
CELLS AND METHODS OF
 
EISEN WILLIAM B
       
MANUFACTURING SAME
 
YOUNG ROSA
           
CHAO BENJAMIN
                                   
2070 EPC
 
01957169.4 17JL2001
       
ELECTROCHEMICAL HYDROGEN
 
TING JASON
       
STORAGE ALLOYS FOR NICKEL
 
HABEL ULRIKE
       
METAL HYDRIDE BATTERIES, FUEL
 
PERETTI MICHAEL W
       
CELLS AND METHODS OF
 
EISEN WILLIAM B
       
MANUFACTURING SAME
 
YOUNG ROSA
           
CHAO BENJAMIN
                                   
2070 USA
 
09/617162 17JL2000
 
6500583
 
31DE2002
ELECTROCHEMICAL HYDROGEN
 
TING JASON
       
STORAGE ALLOYS FOR NICKEL
 
HABEL ULRIKE
       
METAL HYDRIDE BATTERIES, FUEL
 
PERETTI MICHAEL W
       
CELLS AND METHODS OF
 
EISEN WILLIAM B
       
MANUFACTURING SAME
 
YOUNG ROSA
           
CHAO BENJAMIN
                                   
2070 JAPA
 
2002-513033 17JL2001
       
ELECTROCHEMICAL HYDROGEN
 
TING JASON
       
STORAGE ALLOYS FOR NICKEL
 
HABEL ULRIKE
       
METAL HYDRIDE BATTERIES, FUEL
 
PERETTI MICHAEL W
       
CELLS AND METHODS OF
 
EISEN WILLIAM B
       
MANUFACTURING SAME
 
YOUNG ROSA
           
CHAO BENJAMIN
                                   
2070 TAIW
 
90117625 17JL2001
 
172298
 
21JA2003
ELECTROCHEMICAL HYDROGEN
 
TING JASON
       
STORAGE ALLOYS FOR NICKEL
 
HABEL ULRIKE
       
METAL HYDRIDE BATTERIES, FUEL
 
PERETTI MICHAEL W
       
CELLS AND METHODS OF
 
EISEN WILLIAM B
       
MANUFACTURING SAME
 
YOUNG ROSA
           
CHAO BENJAMIN
                                   
OBC-0024 BELG
 
87310935.9 11DE1987
 
EP0273625
 
11AU1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                                               
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0024 CANA
 
553090 30NO1987
 
1287874
 
20AU1991
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 FRAN
 
87310935.9 11DE1987
 
EP0273625
 
11AU1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 GBRI
 
87310935.9 11DE1987
 
EP0273625
 
11AU1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 GERW
 
EP0273625 11DE1987
 
3787001.7
 
11AU1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 ISRA
 
84957 28DE1987
 
84957
 
30JE1992
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 ITAL
 
87310935.9 11DE1987
 
EP0273625
 
11AU1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 JAPA
 
329400/87 25DE1987
 
2927430
 
14MY1999
METHOD OF ACTIVATING A
 
REICHMAN BENJAMIN
       
RECHARGEABLE HYDROGEN STORAGE
 
VENKATESAN SRINI
       
NEGATIVE ELECTRODE
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                                                             
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0024 KORS
 
15226/87 29DE1987
 
111997
 
13FE1997
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 MEXI
 
9956 29DE1987
 
170926
 
22SE1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD ELECTRODO ACTIVADO Y
 
FETCENKO MICHAEL A
       
RECARGABLE DE ALMACENAMIENTO
 
JEFFRIES KENNETH
       
DE HIDROGENO Y METODO
 
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 NETH
 
87310935.9 11DE1987
 
EP0273625
 
11AU1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 ASTL
 
83038/87 24DE1987
 
604517
 
20DE1990
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 SPAI
 
87310935.9 11DE1987
 
EP0273625
 
11AU1993
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0024 TAIW
 
76107530 09DE1987
 
NI-35609
 
11AP1990
ACTIVATED RECHARGEABLE
 
REICHMAN BENJAMIN
       
HYDROGEN STORAGE ELECTRODE AND
 
VENKATESAN SRINI
       
METHOD
 
FETCENKO MICHAEL A
           
JEFFRIES KENNETH
           
STAHL SHARON
           
BENNETT CLIFFORD
                                   
OBC-0036 CANA
 
2021806 24JL1990
 
2021806
 
28DE1999
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                                                               
 
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0036 FRAN
 
90810560.4 20JL1990
 
EPO410935
 
21SE1994
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 GBRI
 
90810560.4 20JL1990
 
EP0410935
 
21SE1994
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 GERW
 
EP0410935 20JL1990
 
P69012700.6-
 
08 21SE1994
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 BRAZ
 
PI9003562 23JL1990
 
PI9003562-3
 
16NO1999
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 ITAL
 
90810560.4 20JL1990
 
EPO410935
 
21SE1994
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 USA
 
383693 24JL1989
 
5002730
 
26MR1991
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 JAPA
 
196027/90 24JL1990
 
3211960
 
19JL2001
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 MEXI
 
21701 24JL1990
 
166491
 
12JA1993
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0036 TAIW
 
79106612 09AU1990
 
NI-54003
 
13MY1992
PREPARATION OF VANADIUM RICH
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY
           
MATERIALS
                                       
OBC-0037 FRAN
 
90810559.6 20JL1990
 
EP0409794
 
17MY1995
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                                                             
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0037 GERW
 
90810559.6 20JL1990
 
P69019428.5-
 
08 17MY1995
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                   
OBC-0037 CANA
 
2021657 20JL1990
 
2021657
 
09NO1999
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                   
OBC-0037 JAPA
 
192861/90 20JL1990
 
3034915
 
18FE2000
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                   
OBC-0037 USA
 
382599 21JL1989
 
4948423
 
14AU1990
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                   
OBC-0037 KORS
 
11136/90 21JL1990
 
178972
 
26NO1998
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                   
OBC-0037 MEXI
 
21679 20JL1990
 
173,808
 
29MR1994
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                   
OBC-0037 TAIW
 
79106739 13AU1990
 
NI-56628
 
21SE1992
ALLOY PREPARATION OF HYDROGEN
 
FETCENKO MICHAEL A
       
STORAGE ALLOY MATERIAL
 
SUMNER STEVEN P
           
LAROCCA JOSEPH
                                   
OBC-0046 JAPA
 
336754/87 28DE1987
 
2799389
 
10JL1998
ENHANCED CHARGE RETENTION
 
VENKATESAN SRINI
       
ELECTROCHEMICAL HYDROGEN
 
REICHMAN BENJAMIN
       
STORAGE ALLOYS AND AN
 
FETCENKO MICHAEL A
       
ENHANCEDCHARGE RETENTION
           
ELECTROCHEMICAL CELL
                                       
OBC-0046 MEXI
 
9853 21DE1987
 
169072
 
21JE1993
ENHANCED CHARGE RETENTION
 
VENKATESAN SRINI
       
ELECTROCHEMICAL HYDROGEN
 
REICHMAN BENJAMIN
       
STORAGE ALLOYS AND AN
 
FETCENKO MICHAEL A
       
ENHANCEDCHARGE RETENTION
           
ELECTROCHEMICAL CELL
                                                                               
 
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0049A USA
 
157190 18FE1988
 
4822377
 
18AP1989
METHOD FOR SEALING AN
 
WOLFF MERLE
       
ELECTROCHEMICAL CELL
           
EMPLOYINGAN IMPROVED
           
REINFORCED COVER ASSEMBLY
                                       
OBC-0050 ISRA
 
088672 13DE1988
 
88672
 
16OC1992
METHOD FOR THE CONTINUOUS
 
WOLFF MERLE
       
FABRICATION OF HYDROGEN
 
NUSS MARK A
       
STORAGE ALLOY NEGATIVE
 
FETCENKO MICHAEL A
       
ELECTRODES
 
LIJOI ANDREA A
                                   
OBC-0050 JAPA
 
76398/89 28MR1989
 
2868529
 
25DE1998
METHOD FOR THE CONTINUOUS
 
WOLFF MERLE
       
FABRICATION OF HYDROGEN
 
NUSS MARK A
       
STORAGE ALLOY NEGATIVE
 
FETCENKO MICHAEL A
       
ELECTRODES
 
LIJOI ANDREA A
                                   
OBC-0050 USA
 
185598 25AP1988
 
4820481
 
11AP1989
METHOD FOR THE CONTINUOUS
 
WOLFF MERLE
       
FABRICATION OF HYDROGEN
 
NUSS MARK A
       
STORAGE ALLOY NEGATIVE
 
FETCENKO MICHAEL A
       
ELECTRODES
 
LIJOI ANDREA A
                                   
OBC-0050 MEXI
 
15796 25AP1989
 
166204
 
23DE1992
METHOD FOR THE CONTINUOUS
 
WOLFF MERLE
       
FABRICATION OF HYDROGEN
 
NUSS MARK A
       
STORAGE ALLOY NEGATIVE
 
FETCENKO MICHAEL A
       
ELECTRODES
 
LIJOI ANDREA A
                                   
OBC-0050.1 JAPA
 
96140/90 11AP1990
 
2851681
 
13NO1998
IMPROVED METHOD FOR THE
 
WOLFF MERLE
       
CONTINUOUS FABRICATION OF
 
NUSS MARK A
       
COMMINUTED HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ALLOY MATERIAL NEGATIVE
 
LIJOI ANDREA A
       
ELECTRODES
 
SUMNER STEVEN P
           
LA ROCCA JOSEPH
                                   
OBC-0050.1 USA
 
308289 09FE1989
 
4915898
 
10AP1990
METHOD FOR THE CONTINUOUS
 
WOLFF MERLE
       
FABRICATION OF COMMINUTED
 
NUSS MARK A
       
HYDROGEN STORAGE ALLOY
 
FETCENKO MICHAEL A
       
MATERIAL NEGATIVE ELECTRODES
 
LIJOI ANDREA A
           
SUMNER STEVEN P
           
LA ROCCA JOSEPH
                                   
OBC-0052 JAPA
 
247838/89 22SE1989
 
2941860
 
18JE1999
HYDRIDE REACTOR APPARATUS FOR
 
FETCENKO MICHAEL A
       
HYDROGEN COMMINUTION OF METAL
 
KAATZ THOMAS
       
HYDRIDE HYDROGEN STORAGE
 
SUMNER STEVEN P
       
MATERIAL
 
LAROCCA JOSEPH
                                                                             
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0052 KORS
 
13639/89 22SE1989
 
143562
 
09AP1998
HYDRIDE REACTOR APPARATUS FOR
 
FETCENKO MICHAEL A
       
HYDROGEN COMMINUTION OF METAL
 
KAATZ THOMAS
       
HYDRIDE HYDROGEN STORAGE
 
SUMNER STEVEN P
       
MATERIAL
 
LAROCCA JOSEPH
                                   
OBC-0052 CANA
 
613209 26SE1989
 
1332271
 
11OC1994
HYDRIDE REACTOR APPARATUS FOR
 
FETCENKO MICHAEL A
       
HYDROGEN COMMINUTION OF METAL
 
KAATZ THOMAS
       
HYDRIDE HYDROGEN STORAGE
 
SUMNER STEVEN P
       
MATERIAL
 
LAROCCA JOSEPH
                                   
OBC-0052 USA
 
247569 22SE1988
 
4893756
 
16JA1990
HYDRIDE REACTOR APPARATUS FOR
 
FETCENKO MICHAEL A
       
HYDROGEN COMMINUTION OF METAL
 
KAATZ THOMAS
       
HYDRIDE, HYDROGEN STORAGE
 
SUMNER STEVEN P
       
MATERIAL
 
LAROCCA JOSEPH
                                   
OBC-0053 CHIN
 
93105043.X 07MY1993
 
93105043.X
 
23OC1999
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 FRAN
 
93911083.9 05MY1993
 
EP0639295
 
31JA2001
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 GBRI
 
93911083.9 05MY1993
 
EP0639295
 
31JA2001
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 GERW
 
93911083.9 05MY1993
 
69329906.1-0
 
8 31JA2001
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 INDI
 
282MAS93 26AP1993
 
180018
 
09OC1998
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 CANA
 
2117748 05MY1993
 
2117748
 
25MR1997
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 ITAL
 
93911083.9 05MY1993
 
EP0639295
 
31JA2001
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                                                               
 
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0053 USA
 
879823 07MY1992
 
5330861
 
19JL1994
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 KORS
 
703921/94 07MY1993
 
262778
 
08MY2000
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 MEXI
 
932646 07MY1993
 
183861
 
23JA1997
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 RUSS
 
94046043/07 05MY1993
 
2121198
 
05MY1993
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0053 TAIW
 
82103245 07MY1993
 
103488
 
11MY1999
METAL HYDRIDE CELLS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND CHARGE
 
OVSHINSKY STANFORD R
       
RETENTION
                                       
OBC-0056 USA
 
624953 10DE1990
 
5171647
 
15DE1992
HYDROGEN CONTAINMENT COVER
 
DEAN KEVIN
       
ASSEMBLY FOR SEALING THE CELL
 
HOLLAND ARTHUR
       
CAN OF A RECHARGEABLE ELECTRO
 
OVSHINSKY HERBERT C
       
CHEMICAL HYDROGEN STORAGE
 
FETCENKO MICHAEL
       
CELL
 
VENKATESAN SRINIVASAN
           
DHAR SUBHASH
                                   
OBC-0058 USA
 
441489 24NO1989
 
5096667
 
17MR1992
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
1
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 CHIN
 
90110351.9 23NO1990
 
90110351.9
 
23OC1999
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 FRAN
 
91902344.0 20NO1990
 
EP0502127
 
20NO1990
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE IN
 
OVSHINSKY STANFORD R
       
ELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                                                               
 
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0058.1 GBRI
 
91902344.0 20NO1990
 
EP0502127
 
20NO1990
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE IN
 
OVSHINSKY STANFORD R
       
ELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 GERW
 
91902344.0 20NO1990
 
P69033776.0-
 
08 20NO1990
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE IN
 
OVSHINSKY STANFORD R
       
ELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 ISRA
 
96391 19NO1990
 
96391
 
27AU1995
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 CANA
 
2068408 20NO1990
 
2068408
 
18AP2000
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 JAPA
 
502666/91 20NO1990
 
3155550
 
02FE2001
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 USA
 
515020 26AP1990
 
5104617
 
14AP1992
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 KORS
 
701214/92 20NO1990
 
144843
 
23AP1998
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.1 MEXI
 
23451 23NO1990
 
176343
 
19OC1994
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                                                               
 
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0058.1 RUSS
 
5052209.26 20NO1990
 
2091498
 
20NO1990
CATALYTIC HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ELECTRODE MATERIALS FOR USE
 
OVSHINSKY STANFORD R
       
INELECTROCHEMICAL CELLS AND
           
ELECTROCHEMICAL CELLS
           
INCORPORATING THE MATERIALS
                                       
OBC-0058.2 USA
 
746015 14AU1991
 
5238756
 
24AU1993
ELECTRODE ALLOY HAVING
 
FETCENKO MICHAEL A
       
DECREASED HYDROGEN
 
OVSHINSKY STANFORD R
       
OVERPRESSURE AND/ OR LOW
 
KAJITA KOZO
       
SELF-DISCHARGE
 
HIROTA MASAYUKI
                                   
OBC-0058.3 JAPA
 
506599/94 25AU1993
 
3741714
 
18NO2005
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM THESE ALLOYS
           
HAVING SIGNIFICANTLY IMPROVED
           
PERFORMANCE CHARACTERISTICS
                                       
OBC-0058.3 KORS
 
700714/95 25AU1993
 
287196
 
20JA2001
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM THESE ALLOYS
           
HAVING SIGNIFICANTLY IMPROVED
           
PERFORMANCE CHARACTERISTICS
                                       
OBC-0058.3 CANA
 
2142118 25AU1993
 
2142118
 
29SE1998
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM THESE ALLOYS
           
HAVING SIGNIFICANTLY IMPROVED
           
PERFORMANCE CHARACTERISTICS
                                       
OBC-0058.3 USA
 
934976 25AU1992
 
5277999
 
11JA1994
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM THESE ALLOYS
           
HAVING SIGNIFICANTLY IMPROVED
           
PERFORMANCE CHARACTERISTICS
                                       
OBC-0058.4 USA
 
08/136066 14OC1993
 
5407761
 
18AP1995
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM THESE ALLOYS
 
HIROTA MASAYUKI
       
HAVING SIGNIFICANTLY IMPROVED
           
CAPACITY
                                       
OBC-0058.5 CANA
 
2215666 04AP1996
 
2215666
 
30DE2003
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                                                             
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0058.5 FRAN
 
96910746.5 04AP1996
 
EP0823134
 
20OC2004
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 GBRI
 
96910746.5 04AP1996
 
EP0823134
 
20OC2004
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 GERM
 
96910746.5 04AP1996
 
69633665.0-0
 
8 20OC2004
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 JAPA
 
8-531770 04AP1996
 
3241047
 
19OC2001
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 BRAZ
 
PI9608176-7 04AP1996
 
PI9608176-7
 
28MY2002
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 KORS
 
707315/97 04AP1996
 
370645
 
20JA2003
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 USA
 
08/423072 17AP1995
 
5536591
 
16JL1996
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 MEXI
 
977964 04AP1996
 
194791
 
06JA2000
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5 TAIW
 
85104502 16AP1996
 
85994
 
01AP1997
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0058.5D EPC
 
03013472.0 25JE2003
       
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5D1 JAPA
 
11-330602 04AP1996
       
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0058.5D2 JAPA
 
2001-221951 04AP1996
       
IMPROVED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOYS FOR
 
OVSHINSKY STANFORD R.
       
NICKEL METAL HYDRIDE BATTERIES
 
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0059 USA
 
509524 16AP1990
 
5135589
 
04AU1992
METASTABLE HYDROGEN STORAGE
 
FETCENKO MICHAEL A
       
ALLOY MATERIAL AND
 
OVSHINSKY STANFORD R
       
ELECTROCHEMICAL CELLS
           
INCORPORATING SAME
                                       
OBC-0062 USA
 
910956 09JL1992
 
5327784
 
12JL1994
APPARATUS FOR MEASURING THE
 
VENKATESAN SRINIVASAN
       
PRESSURE INSIDE A RECHARGEABLE
 
BURKE GEORGE
       
CELL
 
LAMING KENNETH
           
DHAR SUBHASH
                                   
OBC-0063 FRAN
 
94901416.1 10NO1993
 
EPO667982
 
28AP1999
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY, STANFORD R.
       
FOR ALKALINE CELLS
 
MICHAEL A. FETCENKO
           
VENKATESAN, SRINIVASAN
           
HOLLAND, ARTHUR
                                   
OBC-0063 GBRI
 
94901416.1 10NO1993
 
EP0667982
 
28AP1999
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY, STANFORD R.
       
FOR ALKALINE CELLS
 
MICHAEL A. FETCENKO
           
VENKATESAN, SRINIVASAN
           
HOLLAND, ARTHUR
                                   
OBC-0063 GERM
 
EPO667982 10NO1993
 
69324700.2
 
28AP1999
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY, STANFORD R.
       
FOR ALKALINE CELLS
 
MICHAEL A. FETCENKO
           
VENKATESAN, SRINIVASAN
           
HOLLAND, ARTHUR
                                   
OBC-0063 KORS
 
701895/95 12MY1995
 
291691
 
15MR2001
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY, STANFORD R.
       
FOR ALKALINE CELLS
 
MICHAEL A. FETCENKO
           
VENKATESAN, SRINIVASAN
           
HOLLAND, ARTHUR
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0063 NETH
 
94901416.1 10NO1993
 
EPO667982
 
28AP1999
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY, STANFORD R.
       
FOR ALKALINE CELLS
 
MICHAEL A. FETCENKO
           
VENKATESAN, SRINIVASAN
           
HOLLAND, ARTHUR
                                   
OBC-0063 CANA
 
2146370 10NO1993
 
2146370
 
20AP1999
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY, STANFORD R.
       
FOR ALKALINE CELLS
 
FETCENKO MICHAEL A
           
VENKATESAN, SRINIVASAN
           
HOLLAND, ARTHUR
                                   
OBC-0063 USA
 
975031 12NO1992
 
5344728
 
06SE1994
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
FOR ALKALINE CELLS
 
FETCENKO MICHAEL A
           
VENKATESAN SRINIVASAN
           
HOLLAND ARTHUR
                                   
OBC-0063.1 FRAN
 
94909274.6 07MR1994
 
EP0688470
 
07OC1998
DISORDERED NICKEL HYDROXIDE
 
OVSHINSKY STANFORD R
       
POSITIVE ELECTRODE MATERIAL
 
CORRIGAN DENNIS
           
VENKATESAN SRINIVASAN
           
YOUNG ROSA
           
FIERRO CRISTIAN
           
FETCENKO MICHAEL A
                                   
OBC-0063.1 GBRI
 
94909274.6 07MR1994
 
EP0688470
 
07OC1998
DISORDERED NICKEL HYDROXIDE
 
OVSHINSKY STANFORD R
       
POSITIVE ELECTRODE MATERIAL
 
CORRIGAN DENNIS
           
VENKATESAN SRINIVASAN
           
YOUNG ROSA
           
FIERRO CRISTIAN
           
FETCENKO MICHAEL A
                                   
OBC-0063.1 CANA
 
2157484 07MR1994
 
2157484
 
06JL1999
CHEMICALLY AND COMPOSITIONALLY
 
OVSHINSKY STANFORD R
       
MODIFIED SOLID SOLUTION
 
CORRIGAN DENNIS
       
DISORDERED MULTIPHASE NICKEL
 
VENKATESAN SRINIVASAN
       
HYDROXIDE POSITIVE ELECTRODE
 
YOUNG ROSA
       
FOR ALKALINE RECHARGEABLE
 
FIERRO CRISTIAN
       
ELECTROCHEMICAL CELLS
 
FETCENKO MICHAEL A
                                   
OBC-0063.1 GERW
 
EP0688470 07MR1994
 
69413806.1
 
07OC1998
DISORDERED NICKEL HYDROXIDE
 
OVSHINSKY STANFORD R
       
POSITIVE ELECTRODE MATERIAL
 
CORRIGAN DENNIS
           
VENKATESAN SRINIVASAN
           
YOUNG ROSA
           
FIERRO CRISTIAN
           
FETCENKO MICHAEL A
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0063.1 USA
 
08/027973 08MR1993
 
5348822
 
20SE1994
DISORDERED NICKEL HYDROXIDE
 
OVSHINSKY STANFORD R
       
POSITIVE ELECTRODE MATERIAL
 
CORRIGAN DENNIS
           
VENKATESAN SRINIVASAN
           
YOUNG ROSA
           
FIERRO CRISTIAN
           
FETCENKO MICHAEL A
                                   
OBC-0063.2 USA
 
08/232782 20AP1994
 
5637423
 
10JE1997
COMPOSITIONALLY AND
 
OVSHINSKY STANFORD R
       
STRUCTURALLY DISORDERED
 
FETCENKO MICHAEL A
       
MULTIPHASE NICKEL HYDROXIDE
 
VENKENTASAN SRINI
       
POSITIVE ELECTRODE FOR
 
HOLLAND ARTHUR
       
ALKALINE RECHARGEABLE
           
ELECTROCHEMICAL CELLS
                                       
OBC-0063.3 EPC
 
95940554.9 25OC1995
       
ENHANCED NICKEL METAL
 
OVSHINSKY STANFORD R
       
HYDROXIDE POSITIVE ELECTRODE
 
FETCENKO MICHALE A
       
MATERIALS FOR ALKALINE
 
FIERRO CRISTIAN
       
RECHARGEABLE ELECTROCHEMICAL
 
GIFFORD PAUL R
       
CELLS
 
CORRIGAN DENNIS A
           
BENSON PETER
                                   
OBC-0063.3 JAPA
 
8-515348 25OC1995
 
3856823
 
13DE2006
ENHANCED NICKEL METAL
 
OVSHINSKY STANFORD R
       
HYDROXIDE POSITIVE ELECTRODE
 
FETCENKO MICHALE A
       
MATERIALS FOR ALKALINE
 
FIERRO CRISTIAN
       
RECHARGEABLE ELECTROCHEMICAL
 
GIFFORD PAUL R
       
CELLS
 
CORRIGAN DENNIS A
           
BENSON PETER
                                   
OBC-0063.3 CANA
 
2203238 25OC1995
       
ENHANCED NICKEL METAL
 
OVSHINSKY STANFORD R
       
HYDROXIDE POSITIVE ELECTRODE
 
FETCENKO MICHALE A
       
MATERIALS FOR ALKALINE
 
FIERRO CRISTIAN
       
RECHARGEABLE ELECTROCHEMICAL
 
GIFFORD PAUL R
       
CELLS
 
CORRIGAN DENNIS A
           
BENSON PETER
                                   
OBC-0063.3 USA
 
08/333457 02NO1994
 
5523182
 
04JE1996
ENHANCED NICKEL METAL
 
OVSHINSKY STANFORD R
       
HYDROXIDE POSITIVE ELECTRODE
 
FETCENKO MICHAEL A
       
MATERIALS FOR ALKALINE
 
FIERRO CRISTIAN
       
RECHARGEABLE ELECTROCHEMICAL
 
GIFFORD PAUL R
       
CELLS
 
CORRIGAN DENNIS A
           
BENSON PETER
                                   
OBC-0063.3D JAPA
 
2005-243232 24AU2005
       
ENHANCED NICKEL METAL
 
OVSHINSKY STANFORD R
       
HYDROXIDE POSITIVE ELECTRODE
 
FETCENKO MICHALE A
       
MATERIALS FOR ALKALINE
 
FIERRO CRISTIAN
       
RECHARGEABLE ELECTROCHEMICAL
 
GIFFORD PAUL R
       
CELLS
 
CORRIGAN DENNIS A
           
BENSON PETER
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0063.4 USA
 
08/300610 02SE1994
 
5569563
 
29OC1996
A NICKEL METAL HYDRIDE BATTERY
 
OVSHINSKY STANFORD R
       
CONTAINING A MODIFIED
 
CORRIGAN DENNIS A
       
DISORDERED MULTIPHASE NICKEL
 
BENSON PETER
       
HYDROXIDE POSITIVE ELECTRODE
 
FIERRO CRISTIAN A
                                   
OBC-0063.5 JAPA
 
9-507683 22JL1996
       
NICKEL BATTERY ELECTRODE WITH
 
CORRIGAN DENNIS A
       
MULTIPLE COMPOSITION NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE ACTIVE MATERIALS
 
MARTIN FRANKLIN J.
           
OVSHINSKY STANFORD R
           
XU LIWEI
                                   
OBC-0063.5 KORS
 
700513/98 22JL1996
 
418283
 
30JA2004
NICKEL BATTERY ELECTRODE WITH
 
CORRIGAN DENNIS A
       
MULTIPLE COMPOSITION NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE ACTIVE MATERIALS
 
MARTIN FRANKLIN J.
           
OVSHINSKY STANFORD R
           
XU LIWEI
                                   
OBC-0063.5 USA
 
08/506058 24JL1995
 
5861225
 
19JA1999
NICKEL BATTERY ELECTRODE WITH
 
CORRIGAN DENNIS A
       
MULTIPLE COMPOSITION NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE ACTIVE MATERIALS
 
MARTIN FRANKLIN J.
           
OVSHINSKY STANFORD R
           
XU LIWEI
                                   
OBC-0063.5 MEXI
 
980695 22JL1996
 
201615
 
27AP2001
NICKEL BATTERY ELECTRODE WITH
 
CORRIGAN DENNIS A
       
MULTIPLE COMPOSITION NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE ACTIVE MATERIALS
 
MARTIN FRANKLIN J.
           
OVSHINSKY STANFORD R
           
XU LIWEI
                                   
OBC-0063.6 CANA
 
2199030 08SE1995
       
A NICKEL METAL HYDRIDE BATTERY
 
OVSHINSKY STANFORD R
       
CONTAINING A MODIFIED
 
YOUNG ROSA
       
DISORDERED MULTIPHASE NICKEL
           
ALUMINUM BASED POSITIVE
           
ELECTRODE
                                       
OBC-0063.6 EPC
 
95932411.2 08SE1995
       
A NICKEL METAL HYDRIDE BATTERY
 
OVSHINSKY STANFORD R
       
CONTAINING A MODIFIED
 
YOUNG ROSA
       
DISORDERED MULTIPHASE NICKEL
           
ALUMINUM BASED POSITIVE
           
ELECTRODE
                                       
OBC-0063.6 USA
 
08/308764 19SE1994
 
5567549
 
22OC1996
A NICKEL METAL HYDRIDE BATTERY
 
OVSHINSKY STANFORD R
       
CONTAINING A MODIFIED
 
YOUNG ROSA
       
DISORDERED MULTIPHASE NICKEL
           
ALUMINUM BASED POSITIVE
           
ELECTRODE
                                                                   
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0063.7 USA
 
08/782863 13JA1997
 
5948564
 
07SE1999
OPTIMIZED POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
FOR ALKALINE CELLS
 
CORRIGAN DENNIS A
           
VENKENTASAN SRINI
           
YOUNG ROSA
           
FIERRO CRISTIAN
           
FETCENKO MICHAEL A
                                   
OBC-0064 USA
 
014965 08FE1993
 
5258242
 
02NO1993
ELECTROCHEMICAL CELL HAVING
 
DEAN KEVIN
       
IMPROVED PRESSURE VENT
 
HOLLAND ARTHUR
           
FILLMORE DONN
                                   
OBC-0065.1 EPC
 
95917798.1 01MY1995
       
OPTIMIZED CELL PACK FOR LARGE
 
OVSHINSKY STANFORD R
       
SEALED NICKEL-METAL HYDRIDE
 
FETCENKO MICHAEL A
       
BATTERIES
 
HOLLAND ARTHUR
           
DEAN KEVIN
           
FILLMORE DONN
                                   
OBC-0065.1 USA
 
08/238570 05MY1994
 
5558950
 
24SE1996
OPTIMIZED CELL PACK FOR LARGE
 
OVSHINSKY STANFORD R
       
SEALED NICKEL METAL HYDRIDE
 
FETCENKO MICHAEL A
       
BATTERIES
 
HOLLAND ARTHUR
           
DEAN KEVIN
           
FILLMORE DONN
                                   
OBC-0066 USA
 
08/140933 25OC1993
 
5472802
 
05DE1995
SEALED HYDRIDE BATTERIES
 
HOLLAND ARTHUR
       
INCLUDING A NEW LID TERMINAL
 
DEAN KEVIN
       
SEAL AND ELECTRODE TAB
 
FILLMORE DONN
       
COLLECTING COMB
                                       
OBC-0066.1 ASTL
 
17034/97 13JA1997
 
737894
 
13JA1997
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1 USA
 
08/544223 17OC1995
 
5879831
 
09MR1999
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0066.1 BRAZ
 
PI 9714286-7 13JA1997
 
PI9714286-7
 
31JA2006
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1 CANA
 
2276569 13JA1997
 
2276569
 
14NO2006
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1 EPC
 
97902993.1 13JA1997
       
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1 JAPA
 
10-530823 13JA1997
       
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1 KORS
 
7006292/99 13JA1997
 
422175
 
26FE2004
FLUID COOLED BATTERY-PACK
 
OVSHINSKY STANFORD R
       
SYSTEM
 
CORRIGAN DENNIS
           
DHAR SUBHASH
           
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1 MEXI
 
996499 13JA1997
       
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1 SING
 
9903071-0 13JA1997
 
66526
 
07DE2001
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0066.1 TAIW
 
88202016 19AP1996
 
212431
 
21SE2003
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.1D KORS
 
2004-7003613 13JA1997
 
449983
 
14SE2004
A FLUID COOLED BATTERY PACK
 
OVSHINSKY STANFORD R
       
FOR A VEHICLE DRIVE SYSTEM
 
CORRIGAN DENNIS
           
DHAR SUBHASH
           
FETCENKO MICHAEL A
           
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.2 USA
 
09/264116 08MR1999
 
6372377
 
16AP2002
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS A
       
BATTERIES, BATTERY MODULES AND
 
DHAR SUBHASH
       
BATTERY PACKS
 
FILLMORE DONN
           
LAMING KENNETH
           
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0066.3 USA
 
10/121279 12AP2002
 
6878485
 
12AP2005
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS INMETAL HYDRIDE
 
CORRIGAN DENNIS A
       
BATTERIES, BATTERY MODULES AND
 
VENKATESAN SRINIVASAN
       
BATTERY PACKS
 
DHAR SUBHASH K
           
HOLLAND ARTHUR
           
FILLMORE DONN
                                   
OBC-0066.4 USA
 
10/937023 09SE2004
 
7217473
 
15MY2007
MECHANICAL AND THERMAL
 
OVSHINSKY STANFORD R
       
IMPROVEMENTS IN METAL HYDRIDE
 
CORRIGAN DENNIS A
       
BATTERIES, BATTERY MODULES AND
 
VENKATESAN SRINIVASAN
       
BATTERY PACKS
 
DHAR SUBHASH K
           
HOLLAND ARTHUR
           
FILLMORE DONN
                                   
OBC-0070 FRAN
 
94932060.0 26OC1994
 
EPO728370
 
04OC2001
A SOLID STATE BATTERY USING AN
 
OVSHINSKY, STANFORD R.
       
ELECTRICALLY INSULATING
 
YOUNG, ROSA
       
IONICOR PROTONIC ELECTOLYTE
                                       
OBC-0070 CANA
 
2177056 26OC1994
 
2177056
 
03AU1999
A SOLID STATE BATTERY USING AN
 
OVSHINSKY, STANFORD R.
       
ELECTRICALLY INSULATING
 
YOUNG, ROSA
       
IONICOR PROTONIC ELECTOLYTE
                                       
OBC-0070 GBRI
 
94932060.0 26OC1994
 
EP0728370
 
04OC2001
A SOLID STATE BATTERY USING AN
 
OVSHINSKY, STANFORD R.
       
ELECTRICALLY INSULATING
 
YOUNG, ROSA
       
IONICOR PROTONIC ELECTOLYTE
                                                                   
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0070 GERW
 
94932060.0 26OC1994
 
69428544.7-08
 
04OC2001
A SOLID STATE BATTERY USING AN
 
OVSHINSKY, STANFORD R.
       
ELECTRICALLY INSULATING
 
YOUNG, ROSA
       
IONICOR PROTONIC ELECTOLYTE
                                       
OBC-0070.1 USA
 
08/198757 18FE1994
 
5512387
 
30AP1996
A SOLID STATE, ELECTRICALLY
 
OVSHINSKY STANFORD
       
INSULATING, ION CONDUCTING
 
YOUNG ROSA
       
ELECTROLYTE MATERIAL AND A
           
THIN-FILM, SOLID STATE BATTERY
           
EMPLOYING SAME
                                       
OBC-0070.2 USA
 
08/530493 19SE1995
 
5552242
 
03SE1996
A SOLID STATE, ELECTRICALLY
 
OVSHINSKY STANFORD
       
INSULATING, ION CONDUCTING
 
YOUNG ROSA
       
ELECTROLYTE MATERIAL AND A
           
THIN-FILM, SOLID STATE BATTERY
           
EMPLOYING SAME
                                       
OBC-0070.3 EPC
 
96941420.0 20NO1996
       
A SOLID STATE BATTERY HAVING A
 
OVSHINSKY STANFORD R
       
DISORDERED HYDROGENATED CARBON
 
YOUNG ROSA T.
       
NEGATIVE ELECTRODE
                                       
OBC-0070.4 USA
 
08/831150 01AP1997
 
5985485
 
16NO1999
A SOLID STATE BATTERY HAVING A
 
OVSHINSKY STANFORD R
       
DISORDERED HYDROGENATED CARBON
 
YOUNG ROSA T.
       
NEGATIVE ELECTRODE
                                       
OBC-0072 CANA
 
2191114 30MY1995
 
2191114
 
27MR2007
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072 ASTL
 
26542/95 20MY1995
 
697537
 
30MY1995
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072 FRAN
 
95921469.3 20MY1995
 
EP0765531
 
26NO2003
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072 USA
 
08/259793 14JE1994
 
5506069
 
09AP1996
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                                                   
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0072 GBRI
 
95921469.3 20MY1995
 
EP0765531
 
26NO2003
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072 GERM
 
95921469.3 20MY1995
 
69532204.4
 
26NO2003
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072 JAPA
 
8-502210 20MY1995
       
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072 KORS
 
707164/96 13DE1996
 
331128
 
21MR2002
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072 RUSS
 
97100726 20MY1995
 
2141150
 
30MY1995
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072.1 ASTL
 
60394/96 07MY1996
 
710192
 
07MY1996
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 BRAZ
 
PI9608438-3 07MY1996
 
PI9608438-3
 
26OC2004
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 USA
 
08/436673 08MY1995
 
5616432
 
01AP1997
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0072.1 CANA
 
2219231 07MY1996
       
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 FRAN
 
96918034.8 07MY1996
 
EP0832501
 
17SE2003
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 GBRI
 
96918034.8 07MY1996
 
EP0832501
 
17SE2003
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 GERM
 
EP0832501 07MY1996
 
69630034.6
 
17SE2003
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 JAPA
 
8-534356 07MY1996
 
3441078
 
20JE2003
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 KORS
 
707955/97 07MY1996
 
342466
 
18JE2002
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 MEXI
 
978600 07MY1996
 
196219
 
27AP2000
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0072.1 NORW
 
975139 07MY1996
 
320774
 
23JA2006
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 RUSS
 
97120232 07MY1996
 
2162258
 
07MY1996
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 SING
 
9704986-0 07MY1996
 
46010
 
22FE1999
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 TAIW
 
85105829 17MY1996
 
86282
 
11AP1997
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1 UKRA
 
97125745 07MY1996
 
37275
 
15MY2001
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.1A JAPA
 
2003-13555 20JA2003
       
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
FABRICATED FROM MG CONTAINING
 
REICHMAN BENJAMIN
       
BASE ALLOYS
 
YOUNG KWO
           
CHAO BENJAMIN
           
IM JUN
                                   
OBC-0072.2 ASTL
 
56761/96 06MY1996
 
694033
 
05NO1998
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0072.2 USA
 
08/436674 08MY1995
 
5554456
 
10SE1996
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 BRAZ
 
PI9608238-0 06MY1996
 
PI9608238-0
 
26OC2004
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 CANA
 
2219522 06MY1996
 
2219522
 
11JL2006
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 FRAN
 
96913945.0 06MY1996
 
EP0826249
 
03AP2002
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 GBRI
 
96913945.0 06MY1996
 
EP0826249
 
03AP2002
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 GERM
 
96913945.0 06MY1996
 
P69620395
 
03AP2002
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 JAPA
 
8-534161 06MY1996
       
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 KORS
 
707956/97 06MY1996
 
342209
 
15JE2002
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0072.2 MEXI
 
978601 06MY1996
 
194793
 
06JA2000
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 NORW
 
975138 06MY1996
       
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 RUSS
 
97120127 06MY1996
 
2168244
 
06MY1996
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 SING
 
9704983-7 06MY1996
 
46007
 
22FE1999
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 TAIW
 
85104185 15AP1996
 
88830
 
11JL1997
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
MG CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2 UKRA
 
97125744 06MY1996
 
42836
 
15NO2001
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072.2D JAPA
 
2005-347681 01DE2005
       
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A
       
CONTAINING HETEROGENEOUS
 
IM JUN
       
POWDER PARTICLES
 
CHAO BENJAMIN
           
YOUNG KWO
                                   
OBC-0072D FRAN
 
00110393.6 30MY1995
 
EP1045464
 
20JL2005
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS
 
FETCENKO MICHAEL A.
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0072D GBRI
 
00110393.6 30MY1995
 
EP1045464
 
20JL2005
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS
 
FETCENKO MICHAEL A.
                                   
OBC-0072D JAPA
 
2002-367199 18DE2002
       
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS AND BATTERIES
 
FETCENKO MICHAEL A.
       
FABRICATED FROM MG CONTAINING
           
BASE ALLOYS
                                       
OBC-0072D GERM
 
00110393.6 30MY1995
 
69534327.0-08
 
20JL2005
ELECTROCHEMICAL HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOYS
 
FETCENKO MICHAEL A.
                                   
OBC-0073 ASTL
 
28148/95 26MY1995
 
684192
 
26MY1995
APPARATUS FOR DEPOSITION OF
 
OVSHINSKY, STANFORD R.
       
THIN-FILM, SOLID STATE
 
OVSHINSKY, HERBERT
       
BATTERIES
 
YOUNG, ROSA
                                   
OBC-0073 USA
 
08/254392 06JE1994
 
5411592
 
02MY1995
APPARATUS FOR DEPOSITION OF
 
OVSHINSKY STANFORD R.
       
THIN-FILM, SOLID STATE
 
OVSHINSKY HERBERT
       
BATTERIES
 
YOUNG, ROSA
                                   
OBC-0073 CANA
 
2190856 26MY1995
 
2190856
 
09MY2006
APPARATUS FOR DEPOSITION OF
 
OVSHINSKY, STANFORD R.
       
THIN-FILM, SOLID STATE
 
OVSHINSKY, HERBERT
       
BATTERIES
 
YOUNG, ROSA
                                   
OBC-0073 GBRI
 
95923670.4 26MY1995
 
EP0764221
 
02JA2003
APPARATUS FOR DEPOSITION OF
 
OVSHINSKY, STANFORD R.
       
THIN-FILM, SOLID STATE
 
OVSHINSKY, HERBERT
       
BATTERIES
 
YOUNG, ROSA
                                   
OBC-0074 TAIW
 
85113470 20DE1996
 
115102
 
10MY2000
APPARATUS FOR FABRICATING
 
HOLLAND ARTHUR
       
PASTED ELECTRODES
 
LILBURN DOUGLAS
           
FILLMORE DONN
           
WOOD EDWARD
                                   
OBC-0076 ASTL
 
10803/97 19NO1996
 
720523
 
19NO1996
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0076 BRAZ
 
PI9611732-0 19NO1996
 
PI9611732-0
 
19NO1996
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076 USA
 
08/560612 20NO1995
 
5840440
 
24NO1998
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S
           
REICHMAN BENJAMIN
                                   
OBC-0076 CANA
 
2236261 19NO1996
 
2236261
 
07JE2005
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076 FRAN
 
96940842.6 19NO1996
 
EP0862660
 
03JL2002
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076 GBRI
 
96940842.6 19NO1996
 
EP0862660
 
03JL2002
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076 GERM
 
69622184.5 19NO1996
 
69622184.5-08
 
03JL2002
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076 JAPA
 
9-519902 19NO1996
 
3278065
 
15FE2002
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0076 KORS
 
703716/98 19NO1996
 
419076
 
04FE2004
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076 MEXI
 
PA/a/1998/003975 19NO1996
 
210393
 
20SE2002
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076 TAIW
 
85102900 08MR1996
 
86500
 
21AP1997
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076D1 JAPA
 
2001-193639 19NO1996
       
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0076D2 JAPA
 
2001-386615 19NO1996
       
HYDROGEN STORAGE MATERIALS
 
OVSHINSKY STANFORD R.
       
HAVING A HIGH DENSITY OF
 
FETCENKO MICHAEL A.
       
NON-CONVENTIONAL USEABLE
 
IM JUN SU
       
HYDROGEN STORING SITES
 
YOUNG KWO
           
CHAO BENJAMIN S.
           
REICHMAN BENJAMIN
                                   
OBC-0078 USA
 
08/732537 15OC1996
 
5773164
 
30JE1998
ROBUST TERMINAL FOR
 
VENKATESAN, SRINIVASAN
       
RECHARGEABLE PRISMATIC
 
LAMING KENNETH
       
BATTERIES
 
HIGLEY LIN
           
MARCHIO MICHAEL
                                   
OBC-0079 KORS
 
7006040/99 05JA1998
 
426530
 
29MR2004
APPARATUS FOR DETECTING CELL
 
GOW PHILLIPPE H.
       
REVERSAL IN RECHARGEABLE
 
ROGERS ROBERT A.
       
BATTERIES
 
LIJOI ANDREA L
                                   
OBC-0079 JAPA
 
10-530368 05JA1998
       
APPARATUS FOR DETECTING CELL
 
GOW PHILLIPPE H.
       
REVERSAL IN RECHARGEABLE
 
ROGERS ROBERT A.
       
BATTERIES
 
LIJOI ANDREA L
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0079 MEXI
 
996288 05JA1998
 
218691
 
15JA2004
APPARATUS FOR DETECTING CELL
 
GOW PHILLIPPE H.
       
REVERSAL IN RECHARGEABLE
 
ROGERS ROBERT A.
       
BATTERIES
 
LIJOI ANDREA L
                                   
OBC-0079 USA
 
08/778486 03JA1997
 
5773958
 
30JE1998
APPARATUS FOR DETECTING CELL
 
GOW PHILLIPPE H.
       
REVERSAL IN RECHARGEABLE
 
ROGERS ROBERT A.
       
BATTERIES
 
LIJOI ANDREA L
                                   
OBC-0080 FRAN
 
98906083.5 29JA1998
 
EP0976168
 
17MR2004
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                   
OBC-0080 GBRI
 
98906083.5 29JA1998
 
EP0976168
 
17MR2004
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                   
OBC-0080 GERM
 
98906083.5 29JA1998
 
69822455.8-08
 
17MR2004
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                   
OBC-0080 JAPA
 
10-533166 29JA1998
       
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                   
OBC-0080 KORS
 
7006811/99 29JA1998
 
426881
 
31MR2004
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                   
OBC-0080 SING
 
9903167-6 29JA1998
 
66569
 
27DE2001
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0080 ASTL
 
61406/98 29JA1998
 
732359
 
29JA1998
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                   
OBC-0080 USA
 
08/792358 31JA1997
 
5856047
 
05JA1999
HIGH POWER NICKEL-METAL
 
VENKATESAN SRINIVASAN
       
HYDRIDE BATTERIES AND HIGH
 
REICHMAN BENJAMIN
       
POWER ELECTRODES FOR USE
 
OVSHINSKY STANFORD R
       
THEREIN
 
PRASAD BINAY
           
CORRIGAN DENNIS
                                   
OBC-0080.1 BRAZ
 
PI9807047-9 29JA1998
       
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 CANA
 
2279203 29JA1998
 
2279203
 
07JE2005
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 FRAN
 
98908463.7 29JA1998
 
EP0972314
 
29JA1998
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 GBRI
 
98908463.7 29JA1998
 
EP0972314
 
29JA1998
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 ASTL
 
66499/98 29JA1998
 
730028
 
29JA1998
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 GERM
 
69817791.6 29JA1998
 
EP0972314
 
29JA1998
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0080.1 USA
 
08/792359 31JA1997
 
5851698
 
22DE1998
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 JAPA
 
10-533167 29JA1998
       
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 KORS
 
7006606/99 29JA1998
 
440814
 
08JL2004
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 MEXI
 
997087 29JA1998
 
218006
 
09DE2003
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0080.1 UKRA
 
99084853 29JA1998
 
45484
 
29JA1998
NICKEL-METAL HYDRIDE BATTERIES
 
REICHMAN BENJAMIN
       
HAVING HIGH POWER ELECTRODES
 
VENKATESAN SRINIVASAN
       
AND LOW-RESISTANCE ELECTRODE
 
OVSHINSKY STANFORD R
       
CONNECTIONS
 
FETCENKO MICHAEL A
                                   
OBC-0081 BRAZ
 
PI9904316-5 24SE1999
       
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081 CANA
 
2281537 20NO1998
 
2281537
 
11JA2005
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081 FINL
 
98958661.5 20NO1998
 
EP0954454
 
08NO2006
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0081 FRAN
 
98958661.5 20NO1998
 
EP0954454
 
08NO2006
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0081 GBRI
 
98958661.5 20NO1998
 
EP0954454
 
08NO2006
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0081 GERM
 
EP0954454 20NO1998
 
69836374.4-08
 
08NO2006
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0081 ITAL
 
98958661.5 20NO1998
 
EP0954454
 
08NO2006
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0081 ASTL
 
14658/99 20NO1998
 
746884
 
20NO1998
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081 MEXI
 
997787 20NO1998
 
234016
 
27JA2006
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081 USA
 
08/979340 24NO1997
 
6330925
 
18DE2001
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081 SPAI
 
98958661.5 20NO1998
 
EP0954454
 
08NO2006
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0081 TAIW
 
87119352 04DE1998
 
160650
 
11JL2002
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081.1 TAIW
 
91122428 24SE2002
 
I220418
 
21AU2004
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081.1 USA
 
09/963864 25SE2001
 
6565836
 
20MY2003
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081.2 USA
 
10/016203 10DE2001
 
6557655
 
06MY2003
HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
           
STEMPEL ROBERT C
                                   
OBC-0081.3 CHIN
 
03818742.6 05JE2003
 
ZL03818742.6
 
29NO2006
METHOD AND SYSTEM FOR HYDROGEN
 
OVSHINSKY STANFORD R
       
POWERED INTERNAL COMBUSTION
 
STEMPEL ROBERT C
       
ENGINE
 
GEISS RICHARD O
           
WEBSTER BRUCE A
           
KINOSHTA IAN
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0081.3 USA
 
10/170141 12JE2002
 
6820706
 
23NO2004
METHOD AND SYSTEM FOR HYDROGEN
 
OVSHINSKY STANFORD R
       
POWERED INTERNAL COMBUSTION
 
STEMPEL ROBERT C
       
ENGINE
 
GEISS RICHARD O
           
WEBSTER BRUCE A
           
KINOSHTA IAN
                                   
OBC-0081.3 EPC
 
03731549.6 05JE2003
       
METHOD AND SYSTEM FOR HYDROGEN
 
OVSHINSKY STANFORD R
       
POWERED INTERNAL COMBUSTION
 
STEMPEL ROBERT C
       
ENGINE
 
GEISS RICHARD O
           
WEBSTER BRUCE A
           
KINOSHTA IAN
                                   
OBC-0081.3 JAPA
 
2004-513065 05JE2003
       
METHOD AND SYSTEM FOR HYDROGEN
 
OVSHINSKY STANFORD R
       
POWERED INTERNAL COMBUSTION
 
STEMPEL ROBERT C
       
ENGINE
 
GEISS RICHARD O
           
WEBSTER BRUCE A
           
KINOSHTA IAN
                                   
OBC-0081.4 USA
 
10/315669 09DE2002
 
7226675
 
05JE2007
A VERY LOW EMISSION HYBRID
 
OVSHINSKY STANFORD R
       
ELECTRIC VEHICLE INCORPORATING
 
STEMPEL ROBERT C
       
AN INTEGRATED PROPULSION
           
SYSTEM INCLUDING A FUEL CELL
           
AND A HIGH POWER NICKEL METAL
           
HYBRID BATTERY PACK
                                       
OBC-0081.5 USA
 
10/310220 05DE2002
 
6759034
 
06JL2004
A VERY LOW EMISSION HYBRID
 
OVSHINSKY STANFORD R
       
ELECTRIC VEHICLE INCORPORATING
 
STEMPEL ROBERT C
       
AN INTEGRATED PROPULSION
           
SYSTEM INCLUDING A HYDROGEN
           
POWERED INTERNAL COMBUSTION
           
ENGINE AND A HIGH POWER NI-MH
                                       
OBC-0081.6 USA
 
10/408826 07AP2003
 
6837321
 
04JA2005
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                       
OBC-0081.7 USA
 
10/419486 21AP2003
       
A VERY LOW EMISSI0N HYBRID
 
OVSHINSKY STANFORD R
       
ELECTRIC VEHICLE INCORPORATING
 
STEMPEL ROBERT C
       
AN INTEGRATED PROPULSION
           
SYSTEM INCLUDING A FUEL CELL
           
AND A HIGH POWER NICKEL METAL
           
HYDRIDE BATTERY PACK
                                       
OBC-0081D MEXI
 
PA/a/2006/000895 23JA2006
       
A HYBRID ELECTRIC VEHICLE
 
OVSHINSKY STANFORD R
       
INCORPORATING AN INTEGRATED
 
STEMPEL ROBERT C
       
PROPULSION SYSTEM
                                                                   
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0081D1 EPC
 
06000868.7 17JA2006
       
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0081D2 EPC
 
06000869.5 17JA2006
       
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0081D3 EPC
 
06000990.9 18JA2006
       
HYBRID ELECTRIC VEHICLE AND
 
OVSHINSKY STANFORD R
       
PROPULSION SYSTEM
 
STEMPEL ROBERT C
                                   
OBC-0082 USA
 
09/111502 07JL1998
 
6139302
 
31OC2000
POWDER DELIVERY SYSTEM FOR
 
WOOD EDWARD F.
       
ELECTRODE PRODUCTION
 
KEY JEFFREY
                                   
OBC-0083 BRAZ
 
PI9913060-2 11AU1999
       
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 CANA
 
2339211 11AU1999
       
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 EPC
 
99939133.7 11AU1999
       
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 JAPA
 
2000-565576 11AU1999
 
3578992
 
23JL2004
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0083 ASTL
 
53476/99 11AU1999
 
759414
 
11AU1999
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 KORS
 
10-2001-7001991 11AU1999
       
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME COMPOSITE POSITIVE
 
OVSHINSKY STANFORD R
       
ELECTRODE MATERIAL AND METHOD
 
SOMMERS BETH
       
FOR MAKING SAME COMPOSITE
 
REICHMAN BENJAMIN
       
POSITIVE ELECTRODE MATERIAL
 
YOUNG KWO
                                   
OBC-0083 USA
 
09/135460 17AU1998
 
6177213
 
23JA2001
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 MEXI
 
PA/a/2001/001580 11AU1999
 
216887
 
10OC2003
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 RUSS
 
2001107121 11AU1999
 
2208270
 
11AU1999
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 SING
 
200100520-6 11AU1999
 
78810
 
11AU2002
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083 TAIW
 
88114217 20AU1999
 
134033
 
01MY2001
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0083.1 USA
 
09/751177 30DE2000
 
6548209
 
15AP2003
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083.2 USA
 
09/751180 30DE2000
 
6348285
 
19FE2002
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083.3 USA
 
09/751176 30DE2000
 
6569566
 
27MY2003
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083D EPC
 
04024169.7 11OC2004
       
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083D JAPA
 
2004-43303 19FE2004
       
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0083D KORS
 
2006-17476 29AU2006
       
COMPOSITE POSITIVE ELECTRODE
 
FETCENKO MICHAEL
       
MATERIAL AND METHOD FOR MAKING
 
FIERRO CRISTIAN
       
SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
REICHMAN BENJAMIN
           
YOUNG KWO
                                   
OBC-0084 EPC
 
99942502.8 26AU1999
       
A METHOD FOR POWDER FORMATION
 
YOUNG KWO
       
OF A HYDROGEN STORAGE ALLOY
 
FETCENKO MICHAEL A
                                   
OBC-0084 USA
 
09/141668 27AU1998
 
6120936
 
19SE2000
A METHOD FOR POWDER FORMATION
 
YOUNG KWO
       
OF A HYDROGEN STORAGE ALLOY
 
FETCENKO MICHAEL A
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0084 JAPA
 
2000-568131 26AU1999
       
A METHOD FOR POWDER FORMATION
 
YOUNG KWO
       
OF A HYDROGEN STORAGE ALLOY
 
FETCENKO MICHAEL A
                                   
OBC-0084 KORS
 
10-2001-7002420 26AU1999
       
A METHOD FOR POWDER FORMATION
 
YOUNG KWO
       
OF A HYDROGEN STORAGE ALLOY
 
FETCENKO MICHAEL A
                                   
OBC-0084 MEXI
 
PA/a/2001/002052 26AU1999
 
220712
 
01JE2004
A METHOD FOR POWDER FORMATION
 
YOUNG KWO
       
OF A HYDROGEN STORAGE ALLOY
 
FETCENKO MICHAEL A
                                   
OBC-0085 CANA
 
2339213 12AU1999
       
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085 EPC
 
99939741.7 12AU1999
       
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085 JAPA
 
2000-565575 12AU1999
       
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085 BRAZ
 
PI9913065-3 12AU1999
       
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085 KORS
 
10-2001-7001992 12AU1999
 
542597
 
04JA2006
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0085 USA
 
09/135477 17AU1998
 
6228535
 
08MY2001
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085 MEXI
 
PA/a/2001/001583 12AU1999
 
234116
 
02FE2006
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085 TAIW
 
88113991 20AU1999
 
152282
 
21FE2002
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085.1 USA
 
09/660617 13SE2000
 
6444363
 
03SE2002
METHOD OF MAKING A NICKEL
 
BENET GABRIEL E
       
HYDROXIDE MATERIAL
 
WALKER CHARLES T
           
FIERRO CRISTIAN
           
FETCENKO MICHAEL E
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.2 CANA
 
2422046 13SE2001
       
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.2 CHIN
 
01818451.0 13SE2001
       
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.2 EPC
 
01970825.4 13SE2001
       
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.2 BRAZ
 
PI0113875-8 13SE2001
       
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0085.2 JAPA
 
2002-527591 13SE2001
       
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.2 USA
 
09/661000 13SE2000
 
6432580
 
13AU2002
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.2 KORS
 
2003-7003726 13SE2001
       
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.2 MEXI
 
PA/a/002124 13SE2001
       
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.2 TAIW
 
90123121 13SE2001
 
202346
 
01MY2004
METHOD OF MAKING A NICKEL
 
FIERRO, CRISTIAN
       
HYDROXIDE MATERIAL
 
FETCENKO, MICHAEL A
           
SOMMERS, BETH
           
ZALLEN, AVRAM
                                   
OBC-0085.3 CANA
 
2415471 06JL2001
       
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.3 CHIN
 
01813011.9 06JL2001
 
ZL01813011.9
 
19JL2006
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.3 EPC
 
01952494.1 06JL2001
       
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0085.3 JAPA
 
2002-513032 06JL2001
       
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.3 MEXI
 
PA/a/2003/000408 06JL2001
 
230141
 
23AU2005
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.3 BRAZ
 
PI0112611-3 06JL2001
       
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.3 TAIW
 
90117275 16JL2001
 
174605
 
01MR2003
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.3 USA
 
09/619039 18JL2000
 
6416903
 
09JL2002
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.3D CHIN
 
200610081893.2 06JL2001
       
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL AND METHOD FOR MAKING
 
FETCENKO MICHAEL A
       
THE SAME
 
OVSHINSKY STANFORD R
           
CORRIGAN DENNIS A
           
SOMMERS BETH
           
ZALLEN AVRAM
                                   
OBC-0085.5 USA
 
09/686567 11OC2000
 
6447953
 
10SE2002
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0085.6 USA
 
10/232031 30AU2002
       
NICKEL HYDROXIDE ELECTRODE
 
FIERRO CRISTIAN
       
MATERIAL WITH IMPROVED
 
FETCENKO MICHAEL A
       
MICROSTRUCTURE AND METHOD FOR
 
YOUNG KWO
       
MAKING THE SAME
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0085D EPC
 
06003365.1 06NO2006
       
NICKEL HYDROXIDE POSITIVE
 
FIERRO CRISTIAN
       
ELECTRODE MATERIAL EXHIBITING
 
FETCENKO MICHAEL A
       
IMPROVED CONDUCTIVITY AND
 
YOUNG KWO
       
ENGINEERED ACTIVATION ENERGY
 
OVSHINSKY STANFORD R
           
SOMMERS BETH
           
HARRISON CRAIG
                                   
OBC-0086 CANA
 
2339129 13AU1999
       
NICKEL POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
HAVING HIGH TEMPERATURE
 
VENKATESAN SRINIVASAN
       
CAPACITY
 
ALADJOV BOYKO
           
DHAR SUBHASH
           
YOUNG ROSA
                                   
OBC-0086 EPC
 
99941152.3 13AU1999
       
NICKEL POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
HAVING HIGH TEMPERATURE
 
VENKATESAN SRINIVASAN
       
CAPACITY
 
ALADJOV BOYKO
           
DHAR SUBHASH
           
YOUNG ROSA
                                   
OBC-0086 USA
 
09/136129 18AU1998
 
6017655
 
25JA2000
NICKEL POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
HAVING HIGH TEMPERATURE
 
VENKATESAN SRINIVASAN
       
CAPACITY
 
ALADJOV BOYKO
           
DHAR SUBHASH
           
YOUNG ROSA
                                   
OBC-0086 JAPA
 
2000-566908 13AU1999
       
NICKEL POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
HAVING HIGH TEMPERATURE
 
VENKATESAN SRINIVASAN
       
CAPACITY
 
ALADJOV BOYKO
           
DHAR SUBHASH
           
YOUNG ROSA
                                   
OBC-0086.1 USA
 
09/159410 23SE1998
 
6150054
 
21NO2000
NICKEL POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
MATERIAL COMPRISING RARE EARTH
 
ALADJOV BOYKO
       
MINERALS
 
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0086.2 USA
 
09/707550 07NO2000
 
6537700
 
25MR2003
NICKEL POSITIVE ELECTRODE
 
OVSHINSKY STANFORD R
       
MATERIAL WITH MISCH METAL
 
ALADJOV BOYKO
       
ADDITIVES
 
VENKATESAN SRINIVASAN
           
DHAR SUBHASH
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0087 BRAZ
 
PI9913253-2 17AU1999
       
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0087 CHIN
 
99812518.0 17AU1999
 
99812518
 
17SE2004
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0087 ASTL
 
54889/99 17AU1999
 
763216
 
17AU1999
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0087 EPC
 
99941190.3 17AU1999
       
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0087 USA
 
09/139384 23AU1998
 
6255015
 
03JL2001
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0087 JAPA
 
2000-566901 17AU1999
       
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0087 KORS
 
2001-7002258 17AU1999
 
655399
 
01DE2006
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0087 MEXI
 
PA/a/2001/001936 17AU1999
 
219831
 
12AP2004
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0087 TAIW
 
88114357 23AU1999
 
195402
 
01JA2004
MONOBLOCK BATTERY ASSEMBLY
 
CORRIGAN DENNIS A
           
GOW PHILIPPE
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OSGOOD ANTHONY
           
OVSHINSKY STANFORD R
                                   
OBC-0088 USA
 
09/153692 15SE1998
 
6086843
 
11JL2000
STRUCTURALLY MODIFIED NICKEL
 
OVSHINSKY STANFORD R
       
HYDROXIDE AND METHOD FOR
 
ALADJOV BOYKO
       
MAKINGSAME
 
YOUNG ROSA T
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0089 JAPA
 
2000-590231 30NO1999
       
HIGH POWER NICKEL-METAL
 
Ovshinsky Stanford R
       
HYDRIDE BATTERIES AND HIGH
 
Young Rosa
       
POWER ALLOYS/ELECTRODES FOR
           
USE THEREIN
                                       
OBC-0089 GBRI
 
99972010.5 30NO1999
 
EP1153447
 
21AP2004
HIGH POWER NICKEL-METAL
 
Ovshinsky Stanford R
       
HYDRIDE BATTERIES AND HIGH
 
Young Rosa
       
POWER ALLOYS/ELECTRODES FOR
           
USE THEREIN
                                       
OBC-0089 USA
 
09/205527 02DE1998
 
6413670
 
02JL2002
HIGH POWER NICKEL-METAL
 
OVSHINSKY STANFORD R
       
HYDRIDE BATTERIES AND HIGH
 
YOUNG ROSA
       
POWER ALLOYS/ELECTRODES FOR
           
USE THEREIN
                                       
OBC-0089.1 JAPA
 
2002-519689 16AU2001
       
HIGH POWER NICKEL-METAL
 
Ovshinsky Stanford R
       
HYDRIDE BATTERIES AND HIGH
 
Young Rosa
       
POWER ALLOYS/ELECTRODES FOR
           
USE THEREIN
                                       
OBC-0090 EPC
 
99954847.2 12OC1999
       
ACTIVE ELECTRODE COMPOSITION
 
REICHMAN BENJAMIN
       
WITH NONFIBRILLATING BINDER
 
MAYS WILLIAM
           
FETCENKO MICHAEL A
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0090 USA
 
09/221676 24DE1998
 
6171726
 
09JA2001
ACTIVE ELECTRODE COMPOSITION
 
REICHMAN BENJAMIN
       
WITH NONFIBRILLATING BINDER
 
MAYS WILLIAM
           
FETCENKO MICHAEL A
                                   
OBC-0091 BRAZ
 
PI0006033-0 11AP2000
       
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 CANA
 
2334363 11AP2000
       
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 CHIN
 
00801086.2 11AP2000
 
ZL00801086.2
 
16JE2004
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 ASTL
 
43389/00 11AP2000
 
775748
 
25NO2004
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 FRAN
 
00923229.9 11AP2000
 
EP1093528
 
08MR2006
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 USA
 
09/290633 12AP1999
 
6270719
 
07AU2001
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0091 GBRI
 
00923229.9 11AP2000
 
EP1093528
 
08MR2006
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 GERM
 
00923229.9 11AP2000
 
60026502.1-0
 
8 08MR2006
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 HONG
 
02100472.5 11AP2000
 
HK1038945
 
24MR2005
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 INDI
 
2000/00792/CHE 11AP2000
 
201617
 
17AU2006
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 JAPA
 
2000-610876 11AP2000
 
3869213
 
20OC2006
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 KORS
 
7014051/2000 11AP2000
 
684392
 
12FE2007
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 MEXI
 
012015 11AP2000
 
244068
 
09MR2007
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0091 RUSS
 
2001101434 11AP2000
       
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 SING
 
200007036-7 11AP2000
 
77875
 
28FE2005
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091 TAIW
 
89107042 12AP2000
 
166709
 
21OC2002
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091.1 USA
 
09/739919 18DE2000
       
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091D CHIN
 
200410034894.2 21AP2004
       
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0091D JAPA
 
2005-365347 19DE2005
       
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0092 EPC
 
00921629.2 03AP2000
       
ACTIVE ELECTRODE COMPOSITIONS
 
OVSHINSKY STANFORD R
       
COMPRISING RANEY BASED
 
VENKATESAN SRINIVASAN
       
CATALYSTS AND MATERIALS
 
ALADJOV BOYKO
           
HOPPER THOMAS J
           
FOK KEVIN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0092 JAPA
 
2000-611328 03AP2000
       
ACTIVE ELECTRODE COMPOSITIONS
 
OVSHINSKY STANFORD R
       
COMPRISING RANEY BASED
 
VENKATESAN SRINIVASAN
       
CATALYSTS AND MATERIALS
 
ALADJOV BOYKO
           
HOPPER THOMAS J
           
FOK KEVIN
                                   
OBC-0092 USA
 
09/286941 08AP1999
 
6218047
 
17AP2001
ACTIVE ELECTRODE COMPOSITIONS
 
OVSHINSKY STANFORD R
       
COMPRISING RANEY BASED
 
VENKATESAN SRINIVASAN
       
CATALYSTS AND MATERIALS
 
ALADJOV BOYKO
           
HOPPER THOMAS J
           
FOK KEVIN
                                   
OBC-0093 JAPA
 
2000-09836 12AP2000
       
ELECTROCHEMICAL CELL HAVING
 
OVSHINSKY STANFORD R
       
REDUCED CELL PRESSURE
 
VENKATESAN SRINIVASAN
           
ALAJOV BOYKO
           
FOK KEVIN
           
HOPPER THOMAS
           
STREBE JAMES L
                                   
OBC-0093 USA
 
09/291927 14AP1999
 
6492057
 
10DE2002
ELECTROCHEMICAL CELL HAVING
 
OVSHINSKY STANFORD R
       
REDUCED CELL PRESSURE
 
VENKATESAN SRINIVASAN
           
ALADJOV BOYKO
           
FOK KEVIN
           
HOPPER THOMAS
           
STREBE JAMES L
                                   
OBC-0094 CANA
 
2377785 23JE2000
       
LAYERED METAL HYDRIDE
 
OVSHINSY STANFORD R
       
ELECTRODE PROVIDING REDUCED
 
VENKATESAN SRINIVASAN
       
CELL PRESSURE
 
ALADJOV BOYKO
           
FOK KEVIN
           
HOPPER THOMAS J
           
TAYLOR LYNN
                                   
OBC-0094 FRAN
 
00944841.6 23JE2000
 
EP1222702
 
22NO2006
LAYERED METAL HYDRIDE
 
OVSHINSY STANFORD R
       
ELECTRODE PROVIDING REDUCED
 
VENKATESAN SRINIVASAN
       
CELL PRESSURE
 
ALADJOV BOYKO
           
FOK KEVIN
           
HOPPER THOMAS J
           
TAYLOR LYNN
                                   
OBC-0094 USA
 
09/352255 13JL1999
 
6503659
 
07JA2003
LAYERED METAL HYDRIDE
 
OVSHINSKY STANFORD R
       
ELECTRODE PROVIDING REDUCED
 
VENKATESAN SRINIVASAN
       
CELL PRESSURE
 
ALADJOV BOYKO
           
FOK KEVIN
           
HOPPER THOMAS J
           
TAYLOR LYNN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0094 GBRI
 
00944841.6 23JE2000
 
EP1222702
 
22NO2006
LAYERED METAL HYDRIDE
 
OVSHINSY STANFORD R
       
ELECTRODE PROVIDING REDUCED
 
VENKATESAN SRINIVASAN
       
CELL PRESSURE
 
ALADJOV BOYKO
           
FOK KEVIN
           
HOPPER THOMAS J
           
TAYLOR LYNN
                                   
OBC-0094 GERM
 
EP1222702 23JE2000
 
60032004.9
 
22NO2006
LAYERED METAL HYDRIDE
 
OVSHINSY STANFORD R
       
ELECTRODE PROVIDING REDUCED
 
VENKATESAN SRINIVASAN
       
CELL PRESSURE
 
ALADJOV BOYKO
           
FOK KEVIN
           
HOPPER THOMAS J
           
TAYLOR LYNN
                                   
OBC-0095 EPC
 
00957526.7 18AU2000
       
METHOD OF ACTIVATING METAL
 
REICHMAN BENJAMIN
       
HYDRIDE MATERIAL AND ELECTRODE
 
MAYS WILLIAM
           
FETCENKO MICHAEL A
                                   
OBC-0095 JAPA
 
2001-524173 18AU2000
       
METHOD OF ACTIVATING METAL
 
REICHMAN BENJAMIN
       
HYDRIDE MATERIAL AND ELECTRODE
 
MAYS WILLIAM
           
FETCENKO MICHAEL A
                                   
OBC-0095 CANA
 
2384179 18AU2000
       
METHOD OF ACTIVATING METAL
 
REICHMAN BENJAMIN
       
HYDRIDE MATERIAL AND ELECTRODE
 
MAYS WILLIAM
           
FETCENKO MICHAEL A
                                   
OBC-0095 KORS
 
2002-7003313 18AU2000
       
METHOD OF ACTIVATING METAL
 
REICHMAN BENJAMIN
       
HYDRIDE MATERIAL AND ELECTRODE
 
MAYS WILLIAM
           
FETCENKO MICHAEL A
                                   
OBC-0095 USA
 
09/395391 13SE1999
 
6569567
 
27MY2003
METHOD OF ACTIVATING METAL
 
REICHMAN BENJAMIN
       
HYDRIDE MATERIAL
 
MAYS WILLIAM
           
FETCENKO MICHAEL A
                                   
OBC-0095.1 USA
 
10/444382 23MY2003
       
METHOD OF ACTIVATING METAL
 
REICHMAN BENJAMIN
       
HYDRIDE MATERIAL
                                       
OBC-0096 BRAZ
 
PI0110983-9 18MY2001
       
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0096 CANA
 
2409218 18MY2001
       
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096 USA
 
09/575313 19MY2000
 
6461766
 
08OC2002
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096 CHIN
 
01813072.0 18MY2001
       
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096 EPC
 
01939193.7 18MY2001
       
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096 JAPA
 
2001-587503 18MY2001
       
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096 MEXI
 
PA/a/2002/011364 18MY2001
       
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096 TAIW
 
90111880 18MY2001
 
178990
 
11MY2003
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096.1 USA
 
09/859164 16MY2001
 
6740448
 
25MY2004
MODIFIED ELECTROCHEMICAL
 
FETCENKO MICHAEL A
       
HYDROGEN STORAGE ALLOY HAVING
 
YOUNG KWO
       
INCREASED CAPACITY, RATE
 
OVSHINSKY STANFORD R
       
CAPABILITY AND CATALYTIC
 
REICHMAN BENJAMIN
       
ACTIVITY
 
KOCH JOHN
           
MAYS WILLIAM
                                   
OBC-0096.2 USA
 
10/266193 07OC2002
 
6789757
 
14SE2004
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING THE SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                   
OBC-0096D1 CHIN
 
awaiting 23MY2007
       
HYDROGEN STORAGE POWDER AND
 
YOUNG KWO
       
PROCESS FOR PREPARING SAME
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0098 USA
 
09/501944 10FE2000
 
6818348
 
16NO2004
NICKEL HYDROXIDE PASTE WITH
 
Venkatesan Srinivasan
       
PECTIN BINDER
 
Aladjov Boyko
           
Fok Kevin
           
Hopper Thomas
           
Ovshinsky Stanford R
                                   
OBC-0100 TAIW
 
90123674 26SE2001
 
175522
 
11MR2003
MONOBLOCK BATTERY ASSEMBLY
 
GOW PHILIPPE
       
WITH CROSS-FLOW COOLING
 
OSGOOD ANTHONY
           
CORRIGAN DENNIS A
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OVSHINSKY STANFORD R
                                   
OBC-0100 USA
 
09/670155 26SE2000
 
6689510
 
10FE2004
MONOBLOCK BATTERY ASSEMBLY
 
GOW PHILIPPE
       
WITH CROSS-FLOW COOLING
 
OSGOOD ANTHONY
           
CORRIGAN DENNIS A
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OVSHINSKY STANFORD R
                                   
OBC-0100.1 USA
 
10/391886 19MR2003
 
6864013
 
08MR2005
MONOBLOCK BATTERY ASSEMBLY
 
GOW PHILIPPE
       
WITH CROSS-FLOW COOLING
 
OSGOOD ANTHONY
           
CORRIGAN DENNIS A
           
HIGLEY LIN R
           
MULLER MARSHALL D
           
OVSHINSKY STANFORD R
                                   
OBC-0101 TAIW
 
90127375 05NO2001
 
181345
 
11JE2003
MULTI-CELL BATTERY
 
HIGLEY LIN R
           
MULLER MARSHALL D
           
CORRIGAN DENNIS A
                                   
OBC-0101 USA
 
09/707009 06NO2000
 
6969567
 
29NO2005
MULTI-CELL BATTERY
 
HIGLEY LIN R
           
MULLER MARSHALL D
           
CORRIGAN DENNIS A
                                   
OBC-0101.1 USA
 
10/693789 24OC2003
       
MULTI-CELL BATTERY
 
HIGLEY LIN R
           
MULLER MARSHALL D
           
CORRIGAN DENNIS A
                                   
OBC-0103 EPC
 
02756237.0 18JE2002
       
HYDROGEN STORAGE BATTERY;
 
FETCENKO MICHAEL A
       
POSITIVE NICKEL ELECTRODE;
 
YOUNG KWO
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL AND METHODS FOR
           
MAKING
                                                                   
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0103 JAPA
 
2003-509566 18JE2002
       
HYDROGEN STORAGE BATTERY;
 
FETCENKO MICHAEL A
       
POSITIVE NICKEL ELECTRODE;
 
YOUNG KWO
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL AND METHODS FOR
           
MAKING
                                       
OBC-0103 MEXI
 
PA/a/2003/012054 18JE2002
 
241166
 
16OC2006
HYDROGEN STORAGE BATTERY;
 
FETCENKO MICHAEL A
       
POSITIVE NICKEL ELECTRODE;
 
YOUNG KWO
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL AND METHODS FOR
           
MAKING
                                       
OBC-0103 CHIN
 
02817113.6 18JE2002
       
HYDROGEN STORAGE BATTERY;
 
FETCENKO MICHAEL A
       
POSITIVE NICKEL ELECTRODE;
 
YOUNG KWO
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL AND METHODS FOR
           
MAKING
                                       
OBC-0103 TAIW
 
91114241 28JE2002
 
187954
 
11SE2003
HYDROGEN STORAGE BATTERY;
 
FETCENKO MICHAEL A
       
POSITIVE NICKEL ELECTRODE;
 
YOUNG KWO
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL AND METHODS FOR
           
MAKING
                                       
OBC-0103 USA
 
10/176240 20JE2002
 
6593024
 
15JL2003
HYDROGEN STORAGE BATTERY;
 
FETCENKO MICHAEL A
       
POSITIVE NICKEL ELECTRODE;
 
YOUNG KWO
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL AND METHODS FOR
           
MAKING
                                       
OBC-0103.1 USA
 
10/613266 03JL2003
       
HYDROGEN STORAGE BATTERY;
 
FETCENKO MICHAEL A
       
POSITIVE NICKEL ELECTRODE;
 
YOUNG KWO
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL AND METHODS FOR
           
MAKING
                                       
OBC-0104 USA
 
10/081219 22FE2002
 
6740446
 
25MY2004
ELECTROCHEMICAL CELL WITH
 
CORRIGAN DENNIS A
       
ZIGZAG ELECTRODES
 
HIGLEY LIN
           
HOLLAND ARTHUR
           
MULLER MARSHALL
           
SMAGA JOHN A
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0105 USA
 
09/796280 28FE2001
 
6605375
 
12AU2003
METHOD OF ACTIVATING HYDROGEN
 
OVSHINSKY STANFORD R
       
STORAGE ALLOY ELECTRODE
 
ALADJOV BOYKO
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
           
HOPPER THOMAS
           
FOK KEVIN
                                   
OBC-0105.1 USA
 
10/039544 08JA2002
 
6589686
 
08JL2003
METHOD OF FUEL CELL ACTIVATION
 
OVSHINSKY STANFORD R
           
ALADJOV BOYKO
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
           
HOPPER THOMAS
           
FOK KEVIN
                                   
OBC-0107 EPC
 
02736792.9 14MY2002
       
MONOBLOCK BATTERY
 
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0107 CANA
 
2447955 14MY2002
       
MONOBLOCK BATTERY
 
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0107 JAPA
 
2002-592208 14MY2002
       
MONOBLOCK BATTERY
 
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0107 USA
 
09/861914 21MY2001
       
MONOBLOCK BATTERY
 
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0107 MEXI
 
PA/a/2003/010580 14MY2002
       
MONOBLOCK BATTERY
 
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0107 TAIW
 
91110468 21MY2001
 
185032
 
01AU2003
MONOBLOCK BATTERY
 
GOW PHILIPPE
           
OSGOOD ANTHONY
                                   
OBC-0110 USA
 
09/994278 27NO2001
 
6617072
 
09SE2003
ACTIVE ELECTRODE COMPOSITION
 
VENKATESAN SRINIVASAN
       
WITH GRAPHITE ADDITIVE
 
PRISAD BINAY
                                   
OBC-0110.1 USA
 
10/603675 25JE2003
       
ACTIVE ELECTRODE COMPOSITION
 
VENKATESAN SRINIVASAN
       
WITH GRAPHIT ADDITIVE
 
PRASAD BINAY
           
LAMING KENNETH
           
ALADJOV BOYKO
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0111 USA
 
10/045326 07NO2001
 
6623562
 
23SE2003
APPARATUS FOR FABRICATING
 
WOOD EDWARD
       
PASTED ELECTRODES
 
WILLISON ERIC
           
KEY JEFFREY
                                   
OBC-0115 ASTL
 
300343/03 22DE2003
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINSKY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0115 USA
 
10/329221 24DE2002
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINSKY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADJOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0115 BRAZ
 
PI0317758-0 22DE2003
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINSKY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0115 CANA
 
2511334 22DE2003
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINSKY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0115 CHIN
 
200380109954.6 22DE2003
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINSKY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0115 EPC
 
03814369.9 22DE2003
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINKSY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0115 JAPA
 
2004-564027 22DE2003
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINSKY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0115 MEXI
 
PA/a/2005/006904 22DE2003
       
ACTIVE ELECTRODE COMPOSITION
 
OVSHINSKY STANFORD R
       
WITH CONDUCTIVE POLYMERIC
 
ALADOV BOYKO
       
BINDER
 
TEKKANAT BORA
           
VENKATESAN SRINIVASAN
           
DHAR SUBHASH K
                                   
OBC-0118 USA
 
10/378586 03MR2003
 
7172710
 
06FE2007
PERFORMANCE ENHANCING ADDITIVE
 
OVSHINSKY STANFORD R
       
MATERIAL FOR THE NICKEL
 
ALADJOV BOYKO
       
HYDROXIDE POSITIVE ELECTRODE
 
VENKATESAN SRINIVASAN
       
IN RECHARGEABLE ALKALINE CELLS
 
TEKKANAT BORA
           
VIJAN MEERA
           
WANG HONG
                                   
OBC-0118.1 EPC
 
04751006.0 30AP2004
       
PERFORMANCE ENHANCING ADDITIVE
 
OVSHINSKY STANFORD R
       
MATERIAL FOR THE NICKEL
 
ALADJOV BOYKO
       
HYDROXIDE POSITIVE ELECTRODE
 
VENKATESAN SRINIVASAN
       
IN RECHARGEABLE ALKALINE CELLS
 
TEKKANAT BORA
           
VIJAN MEERA
           
WANG HONG
                                   
OBC-0118.1 CHIN
 
200480018988.9 30AP2004
       
PERFORMANCE ENHANCING ADDITIVE
 
OVSHINSKY STANFORD R
       
MATERIAL FOR THE NICKEL
 
ALADJOV BOYKO
       
HYDROXIDE POSITIVE ELECTRODE
 
VENKATESAN SRINIVASAN
       
IN RECHARGEABLE ALKALINE CELLS
 
TEKKANAT BORA
           
VIJAN MEERA
           
WANG HONG
                                   
OBC-0118.1 JAPA
 
2006-514172 30AP2004
       
PERFORMANCE ENHANCING ADDITIVE
 
OVSHINSKY STANFORD R
       
MATERIAL FOR THE NICKEL
 
ALADJOV BOYKO
       
HYDROXIDE POSITIVE ELECTRODE
 
VENKATESAN SRINIVASAN
       
IN RECHARGEABLE ALKALINE CELLS
 
TEKKANAT BORA
           
VIJAN MEERA
           
WANG HONG
                                   
OBC-0118.1 USA
 
10/428547 02MY2003
 
7201857
 
10AP2007
PERFORMANCE ENHANCING ADDITIVE
 
OVSHINSKY STANFORD R
       
MATERIAL FOR THE NICKEL
 
ALADJOV BOYKO
       
HYDROXIDE POSITIVE ELECTRODE
 
VENKATESAN SRINIVASAN
       
IN RECHARGEABLE ALKALINE CELLS
 
TEKKANAT BORA
           
VIJAN MEERA
           
WANG HONG
                                   
OBC-0118.2 USA
 
11/657870 25JA2007
       
PERFORMANCE ENHANCING ADDITIVE
 
OVSHINSKY STANFORD R
       
MATERIAL FOR THE NICKEL
 
ALADJOV BOYKO
       
HYDROXIDE POSITIVE ELECTRODE
 
VENKATESAN SRINIVASAN
       
IN RECHARGEABLE ALKALINE CELLS
 
TEKKANAT BORA
           
VIJAN MEERA
           
WANG HONG
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0122 USA
 
10/951231 27SE2004
       
LOW TEMPERATURE ALKALINE FUEL
 
REICHMAN BENJAMIN
       
CELL
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
           
YOUNG KWO
           
MAYS WILLIAM
           
STREBE JAMES
                                   
OBC-0123 BRAZ
 
PI0408987-1 23MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 CANA
 
2520137 23MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 CHIN
 
200480014559.4 23MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 ASTL
 
2004233114 23MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 EPC
 
04759728.1 23MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 USA
 
10/405008 01AP2003
 
6830725
 
14DE2004
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0123 JAPA
 
2005-518337 23MR2004
 
3946234
 
20AP2007
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE
 
OVSHINSKY STANFORD R
       
LAYERHYDROGEN STORAGE ALLOYS
 
YOUNG KWO
       
HAVING A HIGH POROSITY SURFACE
 
REICHMAN BENJAMIN
       
LAYER
 
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 KORS
 
2005-7018607 23MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 MEXI
 
PA/a/2005/010530 23MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123 TAIW
 
93108783 31MR2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE LAYER
 
OVSHINSKY STANFORD R
           
YOUNG KWO
           
REICHMAN BENJAMIN
           
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0123.1 USA
 
10/817267 02AP2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND LOW
 
YOUNG KWO
       
TEMPERATURE OPERATING
 
OVSHINSKY STANFORD R
       
CHARACTERISTICS
 
OUCHI TAIHEI
                                   
OBC-0123.2 PCT
 
PCT/US06/26785 10JL2006
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND LOW
 
YOUNG KWO
       
TEMPERATURE OPERATING
 
OVSHINSKY STANFORD R
       
CHARACTERISTICS
 
OUCHI TAIHEI
                                   
OBC-0123.2 TAIW
 
95126132 18JL2006
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND LOW
 
YOUNG KWO
       
TEMPERATURE OPERATING
 
OVSHINSKY STANFORD R
       
CHARACTERISTICS
 
OUCHI TAIHEI
                                   
OBC-0123.2 USA
 
11/184476 19JL2005
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
IMPROVED CYCLE LIFE AND LOW
 
YOUNG KWO
       
TEMPERATURE OPERATING
 
OVSHINSKY STANFORD R
       
CHARACTERISTICS
 
OUCHI TAIHEI
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0123D JAPA
 
2006-213523 04AU2006
       
HYDROGEN STORAGE ALLOYS HAVING
 
FETCENKO MICHAEL A
       
A HIGH POROSITY SURFACE
 
OVSHINSKY STANFORD R
       
LAYERHYDROGEN STORAGE ALLOYS
 
YOUNG KWO
       
HAVING A HIGH POROSITY SURFACE
 
REICHMAN BENJAMIN
       
LAYER
 
OUCHI TAIHEI
           
KOCH JOHN
                                   
OBC-0124 ASTL
 
2004229954 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0124 USA
 
10/411511 10AP2003
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0124 BRAZ
 
PI0409122-1 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0124 CANA
 
2520247 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0124 CHIN
 
200480015733.7 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0124 EPC
 
04749793.8 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0124 JAPA
 
2006-509736 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0124 KORS
 
2005-7019117 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0124 MEXI
 
PA/a/2005/010831 06AP2004
       
METHOD FOR MAKING ELECTRODES
 
ALADJOV BOYKO
       
FOR ELECTROCHEMICAL CELLS
 
OVSHINSKY STANFORD R
           
VENKATESAN SRINIVASAN
           
TEKKANAT BORA
           
DHAR SUBHASH K
                                   
OBC-0127 CANA
 
2546499 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127 CHIN
 
200480036000.1 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127 EPC
 
04812338.4 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127 BRAZ
 
PI0417163.2 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127 INDI
 
awaiting 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                                 
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0127 USA
 
10/727413 04DE2003
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127 JAPA
 
2006-542638 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127 KORS
 
2006-7010165 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127 MEXI
 
PA/a/2006/006223 23NO2004
       
PROCESS FOR MAKING NICKEL
 
FIERRO CRISTIAN
       
HYDROXIDE
 
BENET GABRIEL E
           
ZALLEN AVRAM
           
HICKS TIM
           
FETCENKO MICHAEL A
                                   
OBC-0127.1 PCT
 
PCT/US06/42759 01NO2006
       
PROCESS FOR MAKING NICKEL
 
FETCENKO MICHAEL A
       
HYDROXIDE
 
FIERRO CRISTIAN
           
ZALLEN AVRAM
           
HICKS TIM
                                   
OBC-0127.1 USA
 
11/269083 08NO2005
       
PROCESS FOR MAKING NICKEL
 
FETCENKO MICHAEL A
       
HYDROXIDE
 
FIERRO CRISTIAN
           
ZALLEN AVRAM
           
HICKS TIM
                                   
OBC-0129 USA
 
10/666089 19SE2003
       
METHOD FOR COLD-STARTING
 
FETCENKO MICHAEL A
       
BATTERIES
 
KOCH JOHN
           
REICHMAN BENJAMIN
                                   
OBC-0133 CHIN
 
200580020167.3 22MR2005
       
NICKEL METAL HYDRIDE BATTERY
 
YOUNG KWO
       
DESIGN
 
FIERRO CRISTIAN
           
REICHMAN BENJAMIN
           
FETCENKO MICHAEL A
           
KOCH JOHN
           
ZALLEN AVRAM
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0133 CANA
 
2562708 22MR2005
       
NICKEL METAL HYDRIDE BATTERY
 
YOUNG KWO
       
DESIGN
 
FIERRO CRISTIAN
           
REICHMAN BENJAMIN
           
FETCENKO MICHAEL A
           
KOCH JOHN
           
ZALLEN AVRAM
                                   
OBC-0133 EPC
 
PCT/US05/09613 22MR2005
       
NICKEL METAL HYDRIDE BATTERY
 
YOUNG KWO
       
DESIGN
 
FIERRO CRISTIAN
           
REICHMAN BENJAMIN
           
FETCENKO MICHAEL A
           
KOCH JOHN
           
ZALLEN AVRAM
                                   
OBC-0133 USA
 
10/887434 08JL2004
       
NICKEL METAL HYDRIDE BATTERY
 
YOUNG KWO
       
DESIGN
 
FIERRO CRISTIAN
           
REICHMAN BENJAMIN
           
FETCENKO MICHAEL A
           
KOCH JOHN
           
ZALLEN AVRAM
                                   
OBC-0133 JAPA
 
2007-509476 22MR2005
       
NICKEL METAL HYDRIDE BATTERY
 
YOUNG KWO
       
DESIGN
 
FIERRO CRISTIAN
           
REICHMAN BENJAMIN
           
FETCENKO MICHAEL A
           
KOCH JOHN
           
ZALLEN AVRAM
                                   
OBC-0133 MEXI
 
PA/a/2006/012210 22MR2005
       
NICKEL METAL HYDRIDE BATTERY
 
YOUNG KWO
       
DESIGN
 
FIERRO CRISTIAN
           
REICHMAN BENJAMIN
           
FETCENKO MICHAEL A
           
KOCH JOHN
           
ZALLEN AVRAM
                                   
OBC-0135 CHIN
 
200580007439.6 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FETCENKO MICHAEL A
       
MATERIAL FOR A NICKEL
           
ELECTRODE
                                       
OBC-0135 EPC
 
05705081.7 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FETCENKO MICHAEL A
       
MATERIAL FOR A NICKEL
           
ELECTRODE
                                       
OBC-0135 INDI
 
2484/CHENP/2006 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FETCENKO MICHAEL A
       
MATERIAL FOR A NICKEL
           
ELECTRODE
                                                                   
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0135 JAPA
 
2006-549379 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FETCENKO MICHAEL A
       
MATERIAL FOR A NICKEL
           
ELECTRODE
                                       
OBC-0135 KORS
 
2006-7013797 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FETCENKO MICHAEL A
       
MATERIAL FOR A NICKEL
           
ELECTRODE
                                       
OBC-0135 MEXI
 
PA/a/2005/007861 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FETCENKO MICHAEL A
       
MATERIAL FOR A NICKEL
           
ELECTRODE
                                       
OBC-0135 CANA
 
2552324 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FETCENKO MICHAEL A
       
MATERIAL FOR A NICKEL
           
ELECTRODE
                                       
OBC-0135 USA
 
11/030239 06JA2005
       
POSITIVE ELECTRODE ACTIVE
 
FIERRO CRISTIAN
       
MATERIAL FOR A NICKEL
 
FETCENKO MICHAEL A
       
ELECTRODE
 
ZALLEN AVRAM
                                   
OBC-0136 CHIN
 
200580011115.X 11AP2005
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                   
OBC-0136 EPC
 
05735465.6 11AP2005
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                   
OBC-0136 INDI
 
PCT/US05/12276 11AP2005
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                   
OBC-0136 CANA
 
2562536 11AP2005
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0136 JAPA
 
2007-508445 11AP2005
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                   
OBC-0136 USA
 
10/824062 14AP2004
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                   
OBC-0136 MEXI
 
PCT/US05/12276 11AP2005
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                   
OBC-0136 TAIW
 
94111586 13AP2005
       
BATTERY EMPLOYING THERMALLY
 
PUTTAIAH RAJEEV
       
CONDUCTIVE POLYMER CASE
 
SMAGA JOHN
           
HIMMLER RONALD
           
HIGLEY LIN R
           
MULLER MARSHALL D
                                   
OBC-0137 USA
 
10/844215 12MY2004
       
BATTERY ASSEMBLY WITH HEAT
 
MARCHIO MICHAEL
       
SINK
 
RICHARD BENDERT
                                   
OBC-0138 CHIN
 
200580023507.8 05MY2005
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                   
OBC-0138 EPC
 
05804806.7 05MY2005
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                   
OBC-0138 CANA
 
2566555 05MY2005
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                   
OBC-0138 INDI
 
awaiting 05MY2005
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0138 USA
 
10/848277 18MY2004
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                   
OBC-0138 JAPA
 
awaiting 05MY2005
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                   
OBC-0138 MEXI
 
PA/a/2006/013429 05MY2005
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                   
OBC-0138 TAIW
 
94115846 17MY2005
       
MULTI-CELL BATTERY ASSEMBLY
 
SMITH BRENDAN
           
BENDERT RICHARD
           
BRONCZYK STEVE
                                   
OBC-0139 JAPA
 
awaiting 09SE2005
       
HYDROGEN STORAGE ALLOYS HAVING
 
YOUNG KWO
       
REDUCED PCT HYSTERESIS
 
FETCENKO MICHAEL A
                                   
OBC-0139 PCT
 
PCT/US05/32076 09SE2005
       
HYDROGEN STORAGE ALLOYS HAVING
 
YOUNG KWO
       
REDUCED PCT HYSTERESIS
 
FETCENKO MICHAEL A
                                   
OBC-0139 TAIW
 
94131753 15SE2005
       
HYDROGEN STORAGE ALLOYS HAVING
 
YOUNG KWO
       
REDUCED PCT HYSTERESIS
 
FETCENKO MICHAEL A
                                   
OBC-0139 EPC
 
05796870.3 09SE2005
       
HYDROGEN STORAGE ALLOYS HAVING
 
YOUNG KWO
       
REDUCED PCT HYSTERESIS
 
FETCENKO MICHAEL A
                                   
OBC-0139 USA
 
10/942178 16SE2004
       
HYDROGEN STORAGE ALLOYS HAVING
 
YOUNG KWO
       
REDUCED PCT HYSTERESIS
 
FETCENKO MICHAEL A
                                   
OBC-0142 USA
 
10/988948 15NO2004
       
NICKEL HYDROXIDE COMPOSITION
 
Venkatesan Srinivasan
       
WITH PECTIN BINDER
 
Aladjov Boyko
           
Fok Kevin
           
Hopper Thomas
           
Ovshinsky Stanford R
                                                               
OBC WORLDWIDE PATENTS
                         
Docket No. Ctry
 
App No App Date
 
Pat No.
 
Grant Dt
------ --- ----
 
--- -- --- ----
 
--------
 
-------
OBC-0150 USA
 
11/373446 11MR2006
       
BIPOLAR BATTERY
 
OVSHINSKY STANFORD R.
           
SMAGA JOHN
           
HIGLEY LIN R
           
HIMMLER RONALD
           
LUESING JASON
           
OLSZANSKI THEODORE
                                   
OBC-0151 USA
 
11/432890 12MY2006
       
METHOD OF MAKING A CATALYST
 
FETCENKO MICHAEL A
           
OVSHINSKY STANFORD R
           
YOUNG KWO
       

 

--------------------------------------------------------------------------------


 
AMENDED APPENDIX II
PAYMENT AND RUNNING ROYALTY SCHEDULE
 
Payment
Schedule
 
Payment
 
Cumulative
Up-front
Payment
 
Running
Royalty
Rate
 
Upon Signing
   
****
   
****
   
****
%
                     
**** reach US$****.
 
 
US$****
 
 
US$  ****
   
****
%
**** reach US$****
 
 
US$****
   
US $ ****
   
****
%
**** reach US$****
 
 
US$****
   
US $ ****
   
****
%
**** reach US$****
 
 
US$****
   
US $ ****
   
****
%



Other Details:



 
1)
Sales shall be reported and paid ****.




 
2)
Each Up-front payment may be paid over a ****. For each $**** Up-front payment,
an initial payment of $**** shall be paid at reaching the **** threshold,
followed by $****within **** thereafter, $**** within **** after the initial
payment, $**** within **** after the initial payment and $**** within **** after
the initial payment. Each respective **** must be completely paid before a ****
can be made, however the **** takes effect upon receipt of the $**** initial
payment.




 
3)
The Agreement and this Appendix II cover the **** of all **** for ****. **** for
other applications, including ****, is granted.




 
4)
When a payment for a **** is made, the royalty rate will **** even if **** fall
below the **** in later years.




 
5)
This Amended Appendix II Agreement embodies the entire understanding of the
parties with respect to the specifically stated subject matter set forth herein
and supersedes the terms in all other prior Agreements with respect to such
specifically stated subject matter, provided, however, that related terms and
understandings set forth in the Consumer Battery License Agreement remain in
full force and effect.

 


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date signed below:
 
SHENZHEN HIGH POWER TECH. CO., LTD.
 
OVONIC BATTERY COMPANY, INC.
     
BY: /s/ George Pan                                        
GEORGE PANG
 
BY:  /s/ Michael A. Fetcenko                                 
MICHAEL A. FETCENKO
     
TITLE: PRESIDENT
 
TITLE: SR. V.P., OBC DIRECTOR
     
DATE:      August 8, 2007                             
 
DATE:           August 3, 2007                                     
     





--------------------------------------------------------------------------------



AMENDED APPENDIX III


SHENZHEN HIGH POWER ROYALTY PAYMENT FOR YEARS 2004 TO 2006
 
Ovonic Battery Inc. and Shenzhen High Power Tech. Co. Ltd agree to the following
for the Shenzhen High Power Royalty Payment to Ovonic for the ****:



 
1.
UP-FRONT PAYMENT: Shenzhen High Power has paid an Up-front payment of US$**** to
Ovonic Battery in the ****.




 
2.
AGREED UPON ROYALTY AMOUNT: Shenzhen High Power will pay a total of US$**** to
Ovonic Battery for the entire royalty payment due for the ****. This amount of
US$**** is in addition to the $**** up-front payment that Shenzhen High Power
made in the **** to Ovonic Battery. This amount represents the total Royalty
payment that Shenzhen High Power and Ovonic Battery agreed is due and owing for
the ****. There will be **** required by Ovonic and Ovonic agrees not to seek
additional payment from High Power for the ****.




 
3.
PAYMENT TERM ARRANGEMENT: In order to fulfill its royalty payment obligation,
Shenzhen High Power will make ****,of US$****, totaling US$**** to Ovonic
Battery. The **** of US$**** will be made within **** of signing of this Amended
Appendix III and the **** of US$**** will be made within **** of signing of this
Amended Appendix III.




 
4.
This Amended Appendix III Agreement embodies the entire understanding of all the
parties with respect to the specific ally stated subject matter herein and
supersedes the terms in all other prior Agreements with respect to such specific
ally stated subject matter, provided, however, that related terms and
understandings set forth in the Consumer Battery License Agreement remains in
full force and effect.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date signed below:
 
SHENZHEN HIGH POWER TECH. CO., LTD.
  OVONIC BATTERY COMPANY, INC.      
BY: /s/ George Pan                                      
GEORGE PANG
 
BY:  /s/ Michael A. Fetcenko 
MICHAEL A. FETCENKO
      TITLE: PRESIDENT   TITLE: SR. V.P., OBC DIRECTOR      
DATE:     August 8, 2007                             
 
DATE:     August 3, 2007                      

 

--------------------------------------------------------------------------------


 